ICJ_091_ApplicationGenocideConvention_BIH_SCG_1993-09-13_ORD_01_NA_05_FR.txt. OPINION INDIVIDUELLE DE M. LAUTERPACHT

407

[Traduction]
TABLE DES MATIÈRES
Paragraphes
I. INTRODUCTION 1-13
1. La dimension humaine sans précédent de l’affaire 2
2. La préoccupation de la Cour concernant la gravité et
Purgence de l’affaire 3
3. La position du juge ad hoc 4-6
4. La nature des demandes en indication de mesures conserva-
toires 7-13
II. COMPÉTENCE 14-37
1. La convention sur le génocide 17
2. La lettre du 8 juin 1992 18
3. Le renvoi aux droits coutumier et conventionnel de la guerre,
etc. 19
4. Le traité de 1919 sur les «minorités » 20-23
5. Le forum prorogatum 24-37
III. LE FOND DE LA DEMANDE 38-70
1. La nature des moyens de preuve qui doivent être pris en
considération dans le contexte des demandes en indication de
mesures conservatoires 38-46
2. L'importance d’énoncer les faits, même de façon sommaire 47-49
3. Quelques données utiles 50-66
4. La participation du défendeur 67
5. Un génocide a-t-il été commis? 68-70
IV. EXAMEN DES MESURES SOLLICITÉES DANS LA PRÉSENTE DEMANDE 71-121
1. La première demande 72-73
2. La deuxième demande 74-79
3. La troisième demande 80-83
4. La quatrième demande 84-107
A. L'effet de la résolution du Conseil de sécurité 98-104
B. La question de procédure 105-107
5. La cinquième demande 108-115
6. La sixième demande 116-118
7. Les septième, huitième et neuvième demandes 119
8. La dixième demande 120-121
V. CONCLUSIONS 122-124

86
APPLICATION DE CONVENTION GENOCIDE (OP. IND. LAUTERPACHT) 408

I. INTRODUCTION

1. Même si j’eusse préféré à certains égards (ainsi que la suite de mon
propos l’illustrera) que la Cour se livrât à un examen plus approfondi
qu’elle ne l’a fait, je me suis néanmoins senti en mesure de voter en faveur
du dispositif de l'ordonnance de la Cour. La présente opinion conver-
geant pour l'essentiel avec le raisonnement de la Cour, plutôt qu’elle ne le
contredit, il convient de la considérer comme une opinion individuelle
plutôt que dissidente.

1. La dimension humaine sans précédent de l'affaire

2. Dans la présente instance, la Cour se trouve face à une affaire dont la
dimension humaine atteint une ampleur sans précédent. On ne saurait
comparer cette affaire à des différends ayant trait à des questions mari-
times ou territoriales, ou à la responsabilité d’un Etat en matière de déni
de justice, d’expropriation abusive ou de destruction d’aéronef. Même
des affaires comme celles du Sud-Ouest africain et des Activités militaires et
paramilitaires au Nicaragua et contre celui-ci, bien que relatives aux droits
fondamentaux de la personne humaine et à la sécurité d’un grand nombre
d'individus, sont sans commune mesure avec les assassinats et sévices
délibérés et les terribles souffrances personnelles qui ont marqué et conti-
nuent de marquer l’actuel conflit en Bosnie-Herzégovine.

2. La préoccupation de la Cour concernant la gravité et l'urgence
de l'affaire

3. Qualifier la présente affaire de grave et d’urgente ne signifie pas que
la Cour doive, en l’abordant, se départir de son impartialité traditionnelle
et de son ferme attachement aux normes juridiques. En même temps, les
circonstances exigent que l’on aborde Ia situation avec beaucoup de
compréhension et de sensibilité et que l’on examine les problèmes en
évitant toute attitude étroite ou excessivement formaliste. Si les exigences
des principes juridiques ne sauraient être négligées, il faut cependant
rappeler que l'application rigide des principes n’est pas une fin en
soi, mais seulement un élément — de toute importance, certes — dans
l'élaboration constructive d’une réponse juridique aux besoins des béné-
ficiaires ultimes du droit, c’est-à-dire les individus non moins que les
structures politiques au sein desquelles ils se sont organisés.

3. La position du juge ad hoc

4. Un juge ad hoc est soumis aux mêmes principes que ceux qui s’impo-
sent à la Cour dans son ensemble. Le fait qu’il soit nommé par l’une des

87
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. LAUTERPACHT) 409

parties à l’instance n’entame en rien la force contraignante de l’engage-
ment solennel qu'il a pris en vertu de l’article 20 du Statut, dans les mêmes
termes que les juges titulaires, d'exercer ses attributions en pleine impar-
tialité et en toute conscience.

5. Toutefois, on ne saurait ignorer que l'institution du juge ad hoc a été
créée dans le but de donner à une partie, ne comptant pas sur le siège un
juge de sa nationalité, la possibilité de participer aux travaux de ce tribu-
nal. A cet égard, l'intention de ceux qui ont participé à la rédaction du
Statut initial de la Cour permanente de Justice internationale ne fait
aucun doute. C’est ce qui a conduit bon nombre à supposer que le juge
ad hoc devait être considéré comme un représentant de l'Etat qui le
nomme et, par conséquent, comme étant nécessairement acquis à la cause
de cet Etat.

6. À mon avis, on ne saurait accueillir ce point de vue, contraire aux
principes. Néanmoins, tout en étant tenu par son devoir d’impartialité, le
juge ad hoc joue un rôle particulier. Selon moi, il est spécialement tenu de
veiller à ce que, dans toute la mesure possible, chacun des arguments
pertinents de la partie qui l’a désigné ait été pleinement pris en considéra-
tion au cours de l’examen collégial et soit, en fin de compte, reflété — à
défaut d’être accepté — dans sa propre opinion individuelle ou dissi-
dente. C’est dans cet esprit, et en ayant conscience que la tragédie qui
sous-tend la présente instance fait peser sur moi une responsabilité parti-
culièrement lourde, que je me propose de remplir ma mission.

4. La nature des demandes en indication de mesures conservatoires

7. S’adressant à la Cour lors des audiences relatives à la première
demande, le conseil de la Yougoslavie a qualifié les procédures d’«inci-
dentes », ajoutant qu’elles étaient également «sommaires» et «impéra-
tives». Il semblait en déduire que la Cour devait dans toute la mesure
possible limiter son examen au fond de l’affaire et que tout ce que la Cour
pourrait dire ou ordonner n’aurait guère d’effet juridique, ou en tout cas
aucun effet juridique durable. Dans le même ordre d’idée, le conseil de la
Yougoslavie a également prétendu que la Bosnie-Herzégovine recher-
chait en fait, sous couvert d’une demande en indication de mesures
conservatoires, un «jugement provisionnel sur le fond de l'affaire», ce
qu’il semblait considérer comme inadmissible. Par conséquent, quelques
mots s'imposent sur le caractère des demandes et ordonnances en indica-
tion de mesures conservatoires.

8. Nile Statut ni le Règlement de la Cour ne qualifient spécifiquement
d’«incidentes » les demandes en indication de mesures conservatoires. Ce
terme n'est utilisé que dans le titre de la section D de la troisième partie du
Règlement, «Procédures incidentes», qui recouvre non seulement les
mesures conservatoires, mais également les exceptions préliminaires, les
demandes reconventionnelles, les requêtes à fin d’intervention, le renvoi
spécial devant la Cour et le désistement. Or il est clair que des questions

88
APPLICATION DE CONVENTION GENOCIDE (OP. IND. LAUTERPACHT) 410

telles que les exceptions préliminaires, les demandes reconventionnelles
et les requêtes à fin d’intervention n’ont rien, par leur nature, d’immaté-
riel, de sommaire ou de superficiel. Elles portent sur d’insignes points
concrets, auxquels la Cour accorde, en temps voulu, sa pleine et entière
attention. Les ordonnances de la Cour y relatives ont force obligatoire.
Rien, dans leur nature, ne différencie ces questions des demandes en indi-
cation de mesures conservatoires, si ce n’est le nécessaire degré de qualité
de ces dernières, l’urgence qui les caractérise, comme le reconnaît l’ar-
ticle 74 du Règlement, et, éventuellement, la portée contraignante des
mesures indiquées.

9. Concrètement, bien sûr, en raison de l’urgence qui s’attache aux
demandes en indication de mesures conservatoires, il n’est généralement
pas possible de traiter les questions relatives à la compétence et au fond de
manière aussi exhaustive que lors des autres procédures incidentes. Il est
probable, notamment, que nombre des éléments de preuve produits
devant la Cour seront ex parteet que le défendeur ne sera pas en mesure de
les réfuter en détail. Mais rien, dans le Statut ou dans le Règlement de la
Cour, ne s’oppose à ce que celle-ci approfondisse autant qu’elle le sou-
haite les demandes en indication de mesures conservatoires. Cela n’est
en rien remis en cause par la formule fréquemment employée, et reprise
au paragraphe 60 de l’ordonnance prononcée aujourd’hui par la Cour,
selon laquelle la décision rendue sur la demande «ne préjuge en rien» les
questions de compétence, de recevabilité, et de fond, ce qui signifie que la
Cour réserve aux parties le droit de revenir sur ces questions lors de la
phase d’examen au fond de l’affaire, de même qu’elle se réserve le droit de
modifier ses constatations de fait et ses conclusions de droit à la lumière
d’un tel examen ultérieur. Mais cela ne signifie pas que la Cour soit em-
pêchée, lorsqu'elle connaît d’une demande en indication de mesures
conservatoires, de parvenir à des constatations factuelles ou à des conclu-
sions juridiquement pertinentes, qui resteront valides et effectives tant
qu’elles n’auront pas, le cas échéant, été modifiées par la suite. C’est dans
ce sens qu’il faut lire l’affirmation contenue au paragraphe 48 de la
présente ordonnance, selon laquelle la Cour «n’est pas habilitée a
conclure définitivement sur les faits ou leur imputabilité » et que:

«sa décision doit laisser intact le droit de chacune des Parties de
contester les faits allégués contre elle, ainsi que la responsabilité qui
lui est imputée quant à ces faits et de faire valoir ses moyens sur le
fond».

En d’autres termes, les réserves ou limites qui entourent les conclusions de
la Cour lors de la phase relative aux demandes conservatoires touchent
davantage a la procédure qu’au fond. Bien que de telles conclusions
soient susceptibles d’être modifiées, elles ne sont pas, dans l’entre-temps,
inefficaces, pas plus qu’elles ne doivent être négligées.

10. Cette analyse est, dans une certaine mesure, préfigurée et étayée
par certaines observations de M. Jiménez de Aréchaga dans sa déclara-
tion relative à l’affaire des Essais nucléaires. Bien que ses remarques

89
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. LAUTERPACHT) 411

n'aient trait qu’à la question de la compétence, elles n’en sont pas moins
applicables à d’autres points de droit et de fait susceptibles de surgir au
cours d’une procédure relative à une demande en indication de mesures
conservatoires :

«étant donné l’urgence de la décision sur les mesures conservatoires,
il est évident que la Cour ne peut pas subordonner sa réponse à une
détermination collective préalable, par voie d’arrêt, de sa compé-
tencé au fond.

Dans ces conditions, il incombe à chaque membre de la Cour
d’apprécier au stade actuel si, vu les motifs invoqués et les autres
éléments dont il dispose, la Cour possède la compétence nécessaire
pour connaître du fond du différend. D’un point de vue subjectif,
cette appréciation ou estimation ne peut être considérée à proprement
parler comme un simple examen préliminaire ou même sommaire de la
question juridictionnelle : au contraire, il faut être parvenu à la convic-
tion que cette question fondamentale de la compétence de la Cour a reçu
toute l'attention qu'il est possible de lui accorder dans les limites de
temps et avec les moyens d’information disponibles.» (C.I.J. Recueil
1973, p. 107; les italiques sont de moi.)

11. La liberté de la Cour de parvenir à des conclusions de fait ou de
droit lorsqu’elle connait de demandes en indication de mesures conserva-
toires n’est pas affectée par l’argument avancé par le défendeur selon
lequel, en l’occurrence, la demande est en fait une demande de jugement
provisionnel. A cet égard, le défendeur a invoqué le refus opposé par la
Cour permanente de Justice internationale 4 une demande présentée par
Allemagne tendant à obtenir un versement provisoire d’un montant de
30 millions de marks, dans l’affaire de l Usine de Chorzéw(C.P.J.I. série A
n° 12, p. 10), relative à l’expropriation d’une entreprise industrielle en
violation d’un traité, au motif que la demande «visait à obtenir un juge-
ment provisionnel sur le fond». Toutefois, dans l’affaire des otages
(Personnel diplomatique et consulaire des Etats-Unis à Téhéran, C.LJ.
Recueil 1979, p. 7), la Cour s’est écartée de cette solution. En présentant
leur requête initiale, les Etats-Unis recherchaient à la fois la libération des
otages et une réparation pour leur détention. Quant à la demande en indi-
cation de mesures conservatoires, elle visait la libération immédiate des
otages. Dans son ordonnance, la Cour a indiqué les mesures sollicitées,
nonobstant le fait qu’elle prescrivait par 14 même une mesure qui, en subs-
tance, devangait le reméde recherché au principal.

12. Le défendeur a également objecté que «le demandeur semblait
chercher à rouvrir des questions ayant déjà fait l’objet d’une décision».
Certes, les mesures que sollicitait le demandeur par sa demande du
20 mars 1993, et qu’il a en partie obtenues, coincident assez largement
avec celles que vise sa demande du 27 juillet 1993. Mais quel que puisse
être le degré de chevauchement — et il n’est pas total — la question n’est
pas fondamentalement celle de savoir si l’objet de la première demande
peut faire l’objet d’un nouvel examen. Il s’agit plutôt de savoir s’il peut

90
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. LAUTERPACHT) 412

être réexaminé à la lumière d’éléments de preuve établissant clairement
que le défendeur a continué d’agir de la façon que la Cour a interdite et a
donc agi en violation de la première ordonnance.

13. Cette situation relève du paragraphe 3 de l’article 75 du Règlement
de la Cour, qui permet au demandeur «de présenter en la même affaire
une nouvelle demande fondée sur des faits nouveaux ». La Cour, au para-
graphe 22 de la présente ordonnance, a estimé que tel était le cas. Si, dans
l'affaire des Activités militaires et paramilitaires au Nicaragua et contre
celui-ci (voir C.I.J. Recueil 1986, p. 143-144, par. 286-289), le Président de
la Cour avait rejeté la seconde demande en indication de mesures conser-
vatoires présentée par le Nicaragua, il convient de souligner qu’il s’agis-
sait là d’un cas différent, du fait des circonstances: l’ampleur, l’urgence
et le risque de pertes en vies humaines étaient en effet moindres qu’en
la présente affaire.

II. COMPÉTENCE

14. En raison des circonstances particulières qui entourent la présente
affaire, quelques mots d’explication s’imposent sur la base générale de
compétence de la Cour. La Cour ne peut connaître d’une affaire que si les
parties, tant le demandeur que le répondeur, lui ont conféré cette compé-
tence en exprimant volontairement leur consentement d’une façon ou
d’une autre. Ce consentement peut prendre différentes formes: un enga-
gement conventionnel à cet effet, l’acceptation de la « clause facultative »
de juridiction obligatoire de la Cour (article 36, paragraphe 2, de son
Statut), ou l’acceptation de la compétence de la Cour par le défendeur, à
travers le comportement qu’il adopte comme suite à une requête introduc-
tive d’instance présentée par le demandeur — méthode connue sous le
nom de forum prorogatum. Quelle que soit la forme sous laquelle le
consentement s’exprime, la Cour n’est habilitée à connaître que des
matières couvertes par ce consentement. Ainsi, la compétence conférée à
la Cour par la convention sur le génocide ne s’étend qu’aux affaires rela-
tives à l’interprétation, l’application ou l’exécution de ladite convention.
Quand bien même elle aurait trait à d’épouvantables atrocités équivalant,
par exemple, à des violations des conventions de Genève sur la protection
des victimes de la guerre, des diverses conventions relatives aux droits de
l’homme, voire des principes du droit international coutumier, une
demande ne pourra être introduite devant la Cour sur la base de la dispo-
sition de la convention sur le génocide relative à la compétence si elle ne
fait également état d’actes couverts par les termes de cette convention.

15. Force est de constater que la Cour ne peut examiner et statuer sur
un certain nombre — hélas, un très grand nombre — de droits substantiels
protégés par le droit international, à défaut d’une base qui établisse sa
compétence. On ne saurait lui en faire grief. Cette situation reflète simple-
ment l’état actuellement peu satisfaisant du système juridique internatio-
nal, c’est-à-dire, selon une opinion répandue, l’absence d’une volonté

91
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. LAUTERPACHT) 413

politique appropriée de la part des Etats, et non une quelconque lacune de
la Cour. La Cour exerce sa compétence dès lors qu’elle lui est conférée.
Tel est en effet son rôle.

16. Dans la présente affaire, le demandeur a invoqué à différentes
reprises plusieurs bases possibles de compétence: 1) dans sa demande
initiale, il s’est référé à l’article IX de la convention sur le génocide:
2) dans le même document, il s’est fondé également sur une lettre en date
du 8 juin 1992 adressée par les présidents des Républiques du Monténé-
gro et de Serbie au président de la commission d’arbitrage de la confé-
rence internationale pour la paix en Yougoslavie; 3) dans le contexte de la
présente demande, le demandeur a ajouté que:

«la compétence ... est aussi fondée sur le droit international de la
guerre coutumier et conventionnel et sur le droit humanitaire inter-
national, y compris, mais sans que cette énumération soit limitative,
les quatre conventions de Genève de 1949, le premier protocole addi-
tionnel de 1977 à ces conventions, le règlement annexé à la conven-
tion de La Haye de 1907 concenant les lois et coutumes de la guerre
sur terre [et] le statut du Tribunal de Nuremberg»;

et 4) ils’est également référé, au cours de la présente procédure, aux traités
de Saint-Germain-en-Laye de 1919 portant sur la protection des minorités
dans le Royaume des Serbes, Croates et Slovenes. Outre les quatre bases
de compétence ci-dessus mentionnées, il y a également 5) l’éventuelle mise
en ceuvre du forum prorogatum, telle que mentionnée dans la question
posée aux deux Parties au cours des audiences le 26 août 1993. Je me
propose d’examiner successivement ces cing éléments.

1. La convention sur le génocide

17. Au paragraphe 26 de son ordonnance du 8 avril 1993, la Cour a
estimé que l’article IX de la convention sur le génocide semblait consti-
tuer une base sur laquelle elle pouvait fonder sa compétence, tout en
précisant qu’il en était ainsi « pour autant que l’objet du différend a trait à
«l'interprétation, l’application ou l’exécution» de Ja convention, y
compris les différends « relatifs à la responsabilité d’un Etat en matière de
génocide ou de l’un quelconque des autres actes énumérés à l’article III»
de la convention». L’ordonnance rendue aujourd’hui par la Cour
confirme cette décision, à laquelle je souscris, tout en souhaitant y ajouter
un commentaire. S'agissant de déterminer si des actes ou omissions
donnés consistent en un «génocide ou ... l’un quelconque des autres
actes énumérés à l’article III» de la convention [sur le génocide», il
convient d’avoir à l’esprit que des comportements qui, de prime abord,
ne semblent pas relever de l’une de ces catégories pourraient bien,
en fait, en faire partie s’il est possible d’établir qu’ils conduisent ou
contribuent de façon suffisamment directe à un génocide ou à des actes
de génocide.

92
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. LAUTERPACHT) 414

2. La lettre du 8 juin 1992

18. Cette lettre a été examinée par la Cour aux paragraphes 27 à 32 de
son ordonnance du 8 avril 1993. La Cour a conclu qu’elle n’était «pas en
mesure de considérer la lettre du 8 juin 1992 comme une base de compé-
tence prima facie dans la présente affaire», ce qui n’a pas empêché le
demandeur d’invoquer de nouveau cette lettre au cours de la présente
procédure. Toutefois, les arguments qu’il a avancés à cet égard ne sem-
blent pas justifier que la Cour modifie son raisonnement ou la conclu-
sion à laquelle elle est parvenue dans son ordonnance du 8 avril 1993. Tel
est le point de vue exprimé par la Cour au paragraphe 32 de la présente
ordonnance, et je suis d’accord.

3. Le renvoi au droit de la guerre coutumier
et conventionnel, etc.

19. Lorsqu'il invoque le droit international coutumier, les traités rela-
tifs au droit de la guerre, etc., comme base de compétence, le demandeur
semble se méprendre. Sans aucun doute pertinents dans une situation de
conflit international en tant que sources de règles de droit positif appli-
cables au comportement des parties belligérantes, le droit international
coutumier et les traités invoqués par le demandeur ne peuvent servir qu’à
cette seule fin. La simple existence de règles de droit positif pertinentes ne
suffit pas à conférer, relativement aux matières qu’elles gouvernent, une
quelconque compétence à quelque juridiction internationale que ce soit.
Comme je l’ai déjà dit, nombreuses sont les règles de droit pour la mise en
œuvre desquelles aucune disposition ne confère de compétence à une
quelconque juridiction internationale. Les dispositions citées par le
demandeur relèvent de cette catégorie. C’est ce que la Cour a estimé au
paragraphe 33 de la présente ordonnance et je la rejoins sur ce point.
Parmi les textes mentionnés par le demandeur, seul le statut du Tribunal
de Nuremberg contenait des dispositions relatives à la compétence. Ce
document établissait la compétence d’un tribunal militaire international
pour juger les grands criminels de guerre après la seconde guerre mon-
diale. I] a mené sa mission à son terme voilà près d’un demi-siècle et il ne
saurait jouer aucun rôle dans le présent différend.

4. Le traité de 1919 sur les «minorités »

20. Enfin, dans un amendement à sa seconde demande déposé le
6 août 1993, le demandeur a invoqué comme base de compétence en la
présente affaire le «traité entre les Puissances alliées et associées et le
royaume des Serbes, Croates et Slovènes (protection des minorités) »
signé à Saint-Germain-en-Laye le 10 septembre 1919. Ce texte tendait à
assurer la protection des minorités en Yougoslavie et prévoyait un règle-
ment obligatoire des différends par la Cour permanente de Justice inter-
nationale.

93
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. LAUTERPACHT) 415

21. Le recours à ce traité en la présente affaire n’est pas sans poser
plusieurs difficultés. La Cour en évoque certaines aux paragraphes 29 à 31
de l’ordonnance de ce jour. Il suffira ici d’en mentionner deux. La
première est d’ordre matériel. L'obligation spécifique découlant du traité
invoqué par le demandeur est énoncée à l’article 2:

«L'Etat serbe-croate-slovène s’engage à accorder à tous les habi-
tants pleine et entière protection de leur vie et de leur liberté sans
distinction de naissance, de nationalité, de langage, de race ou de
religion. »

L’exécution de cette obligation est limitée territorialement aux «habitants
du royaume». Bien que d’autres dispositions du traité, éventuellement
pertinentes, ne soient pas rédigées à l’adresse de «tous les habitants du
royaume », elles ne s’en réfèrent pas moins aux «ressortissants serbes-
croates-slovènes ». Or, il est clair que le peuple de Bosnie-Herzégovine, et
principalement les Musulmans bosniaques dont les droits sont au cœur de
la présente procédure, ne sont ni «habitants du royaume », ni «ressortis-
sants serbes-croates-slovènes ».

22. La seconde difficulté, bien que d’ordre procédural, n’en est pas
moins formidable. L'article 11 de ce traité confère compétence à la Cour
permanente de Justice internationale pour ce qui est des divergences
d’«opinions, sur des questions de droit ou de fait concernant ces ar-
ticles », qui incluent ceux qui ont trait à la protection des minorités. Tou-
tefois, le droit d’introduire une instance en vertu de ces articles est en
même temps réservé à «l’une quelconque des Principales Puissances
alliées et associées ou toute autre Puissance, membre du Conseil de la
Société des Nations ». Or il est clair que le demandeur à la présente ins-
tance n’appartient à aucune de ces catégories.

23. Le demandeur a tenté de surmonter cet obstacle procédural en se
fondant sur l’article 16 de ce traité, aux termes duquel:

«Tous les droits et privilèges accordés par les articles précédents
aux Puissances alliées et associées sont également acquis à tous les
Etats membres de la Société des Nations.»

Le demandeur soutient que le fait que cet article apparaisse à la fin du
chapitre IT du traité relatif aux affaires commerciales et affaires diverses
ne signifie pas que sa mise en œuvre soit limitée à ces matières, d’autant
plus que cet article contient des dispositions relatives aux langues et à la
ratification, de toute évidence applicables à l’ensemble du traité. A mon
sens, si les rédacteurs avaient entendu conférer à tous les membres de la
Société des Nations les mêmes droits procéduraux que ceux que l’ar-
ticle 11 accorde aux principales Puissances alliées et associées eu égard
aux dispositions du chapitre I relatif aux minorités, ils l’auraient, selon
toute vraisemblance, précisé à l’article 11 Iui-méme, et non à l’article 16.
Quand bien même concéderait-on l’applicabilité de l’article 16, le deman-
deur n’en serait pas plus avancé dans la mesure où il demeure qu’il n’a pas
été membre de la Société des Nations.

94
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. LAUTERPACHT) 416

5. Le forum prorogatum

24. Concernant la compétence, reste à examiner la question du forum
prorogatum. Si un Etat, l'Etat A, introduit une instance contre un autre
Etat, l'Etat B, sur une base de compétence inexistante ou défectueuse, le
forum prorogatum consiste en la possibilité pour l'Etat B d’y remédier en
adoptant un comportement valant acceptation de la compétence de la
Cour. La principale illustration de ce mécanisme est fournie par l’affaire
du Détroit de Corfou (exception préliminaire, C.IJ. Recueil 1947-1948,
p. 27-28), dans laquelle le Royaume-Uni avait unilatéralement introduit
une instance contre l’Albanie sur la base d’une recommandation du
Conseil de sécurité. L’Albanie, tout en soulevant une exception quant à la
compétence de la Cour au motif que l’affaire aurait dû être portée devant
elle au moyen d’un compromis, a néanmoins affirmé dans le même docu-
ment qu’elle acceptait la compétence de la Cour dans cette affaire. La
Cour a estimé qu’une telle déclaration était effective et constituait «une
acceptation volontaire, indiscutable, de la juridiction de la Cour» et a
également fait observer que « ni le Statut ni le Règlement n’exigent que ce
consentement s'exprime sous une forme déterminée » (ibid., p. 27).

25. C’est en raison de la lettre du 1 avril 1993, adressée au Greffier de
la Cour par M. Vladislav Jovanovic, ministre des affaires étrangères de la
République fédérative de Yougoslavie, que la question se pose de savoir si
le forum prorogatum fournit une base permettant d'élargir la compétence
de la Cour dans la présente affaire. Le paragraphe 4 en est ainsi libellé:

«Le Gouvernement yougoslave se félicite de ce que la Cour inter-
nationale de Justice soit prête à examiner s’il est nécessaire d’indi-
quer des mesures conservatoires afin de mettre un terme aux conflits
armés interethniques et interreligieux ayant lieu à l’intérieur du terri-
toire de la « République de Bosnie-Herzégovine » et, dans ce contexte,
recommande à la Cour d’indiquer, conformément à l’article 41 de
son Statut et à l’article 73 de son Règlement, des mesures conserva-
toires, et en particulier:

[il de donner des instructions aux autorités sous le contrôle de
M. A. Izetbegovic pour qu’elles se conforment strictement au
dernier accord sur le cessez-le-feu dans la «République de
Bosnie-Herzégovine » qui est entré en vigueur le 28 mars 1993;

[ii] d’exiger que les autorités sous le contrôle de M. A. Izetbegovic
respectent les conventions de Genève de 1949 pour la protection
des victimes de la guerre et les protocoles additionnels de 1977 à
ces conventions, étant donné que le génocide des Serbes qui
vivent dans la « République de Bosnie-Herzégovine » est en train
de se réaliser par la commission de crimes de guerre trés graves
qui enfreignent l’obligation de ne pas violer les droits essentiels
de la personne humaine;

[ii] de donner des instructions aux autorités loyales à M. A. Izetbe-
govic afin qu’elles ferment et démantélent immédiatement

95
APPLICATION DE CONVENTION GENOCIDE (OP. IND. LAUTERPACHT) 417

toutes les prisons et tous les camps de détention se trouvant dans
la «République de Bosnie-Herzégovine » et où les Serbes sont
détenus en raison de leur origine ethnique et font l’objet d’actes
detorture, ce qui met en sérieux danger leur vie et leur santé;

[iv] d’ordonner aux autorités sous le contrôle de M. A. Izetbegovic
de permettre sans tarder aux habitants serbes de quitter dans des
conditions de sécurité Tuzla, Zenica, Sarajevo et les autres loca-
lités de la «République de Bosnie-Herzégovine » où ils ont fait
l’objet de harcèlements et de mauvais traitements physiques et
mentaux, en tenant compte de ce qu'ils risquent de subir le même
sort que les Serbes en Bosnie orientale, qui a été le théâtre de
meurtres et de massacres de quelques milliers de civils serbes;

{v] de donner des instructions aux autorités loyales à M. A. Izetbe-
govic pour qu’elles mettent immédiatement fin à la destruction
des églises et lieux de culte orthodoxes et d’autres éléments du
patrimoine culturel serbe, et pour qu’elles libèrent et cessent de
maltraiter tous les prêtres orthodoxes détenus;

[vil d’ordonner aux autorités sous le contrôle de M. A. Izetbegovic
de mettre un terme à tous les actes de discrimination basés sur la
nationalité ou la religion ainsi qu’aux pratiques de « purification
ethnique», y compris la discrimination exercée en ce qui
concerne l’acheminement de l’aide humanitaire, à l'encontre de
la population serbe dans la «République de Bosnie-Herzégo-
vine.»

26. Il apparaît que certaines des propositions énumérées dans ce para-
graphe ont trait à des actes qui ne peuvent être qualifiés d’«actes de géno-
cide», d'actes liés au génocide ou d’actes entretenant avec le génocide
d’inévitables liens de causalité. Il en est ainsi pour les points énumérés aux
alinéas [i], [iii], [iv] et [v]. Concernant le point [ii], l’exigence du respect des
conventions de Genève, bien qu’elle recouvre l’obligation de ne pas
commettre de génocide, va plus loin que cette dernière. Il en est de même
pour ce qui est de la discrimination évoquée au point [vi].

27. La Cour ne peut manquer de se demander sur quelle base juridic-
tionnelle elle pourrait examiner les propositions du défendeur. Dans sa
lettre du 1% avril 1993, celui-ci n’a nullement abordé la question de la
compétence. Cependant, si ses propositions ont été avancées pour être
prises au sérieux, elles ne peuvent l'avoir été qu’en se fondant sur une base
supposée de compétence. Il ne se présente alors que deux possibilités.
L'une est la convention sur le génocide elle-même, auquel cas le défen-
deur interprétait très largement la définition du génocide et la portée de
l’article IX de cette convention. L'autre consiste à considérer que les
propositions ont été faites en réponse à certaines demandes présentées
par le demandeur sortant du champ de la convention. D’une façon ou
d’une autre, toutefois, le comportement du demandeur semble élargir la
compétence de la Cour au-delà des questions strictement couvertes par
une lecture objective de l’article IX de la convention sur le génocide. Le

96
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. LAUTERPACHT) 418

comportement convergent des deux Parties — le demandeur cherchant,
par la nature de ses demandes, à étendre la compétence de la Cour au-delà
des questions strictement traitées par la convention sur le génocide, et le
défendeur agissant de même — équivaut à une acceptation de la compé-
tence de la Cour dans la mesure où les deux demandes coïncident pour ce
qui est de la portée de l’objet du litige. Cela revient à dire que l’étendue de
la compétence est déterminée par la plus restreinte des deux prétentions,
en l’occurrence celle du défendeur.

28. Aucune des Parties n’ayant spécifiquement abordé cet aspect de
l'affaire, j’ai considéré souhaitable de m’enquérir de leurs points de vue
en leur posant les questions suivantes:

«A) Toutes les demandes contenues dans la lettre [du 1° avril
1993] entrent-elles dans le cadre de la prévention du «génocide»,
telle que définie à l’article II de la convention sur le genocide?

B) Si la réponse à la première question est négative, quelles
demandes sont considérées comme n’entrant pas dans cette défini-
tion ?

C) Si une réponse négative est apportée pour l’une quelconque
des demandes, sur quelle base la Cour aurait-elle compétence pour
en connaître et, en particulier, le concept de forum prorogatum est-il
pertinent en l’occurrence?»

29. Le demandeur a répondu que le «défendeur élargit en fait la
compétence au-delà de l’objet des articles II et IX de la convention sur le
génocide » et a soutenu que:

«l'acceptation de ce cadre juridictionnel de la part du défendeur
pour la première série de mesures conservatoires ... s’étend logique-
ment 4 toutes mesures conservatoires ultérieures demandées dans le
cadre de l’instance instituée par la requête du 20 mars 1993».

Il en concluait que:

«D’après la jurisprudence bien arrêtée de cette Cour, il est clair
que cette déclaration établit la compétence de la Cour en ce qui
concerne tous les aspects de la situation régnant en République de
Bosnie-Herzégovine dans le contexte des conflits armés concernant
le territoire de la République de Bosnie-Herzégovine. »

30. Bien que le défendeur ait affirmé que: « La réponse [était] contenue
dans les observations écrites de la République fédérative de Yougoslavie
datées du 23 août 1993, aux paragraphes 2 à 24», il apparaît, après étude
attentive, que les passages en question ne contiennent aucune réponse aux
première et deuxième questions posées aux Parties. Quant à la troisième
question, les paragraphes 21 et 23 n’y apportent qu’une réponse indirecte.
En effet, au paragraphe 21, le défendeur a déclaré que:

«Il va de soi qu’en demandant des mesures conservatoires le
1% avril 1993 la République fédérative de Yougoslavie n’entendait en

97
APPLICATION DE CONVENTION GENOCIDE (OP. IND. LAUTERPACHT) 419

aucune manière accepter la compétence de la Cour si ce n’est dans les
limites de ce qui est strictement stipulé dans la convention sur le
génocide. L’argument selon lequel la République fédérative de
Yougoslavie se trouve dans l’impossibilité de soulever une quel-
conque question concernant la compétence de la Cour est évidem-
ment dénué de tout fondement. »

Le défendeur citait ensuite, au paragraphe 22, un passage de l’arrêt rendu
dans l’affaire de l’Anglo-Iranian Oil Co., exception préliminaire, dans
laquelle la Cour avait rejeté la thèse du Gouvernement du Royaume-Uni
selon laquelle:

«17. Le Gouvernement de l’Iran, ayant dans ses conclusions
soumis à la décision de la Cour plusieurs questions qui ne sont pas
des exceptions à la compétence de la Cour et qui ne pourraient être
tranchées que si la Cour était compétente, a ce faisant conféré
compétence à la Cour sur la base du principe du forum prorogatum. »
(C.LJ. Recueil 1952, p. 101.)

31. Le passage cité par le défendeur est extrait d’un paragraphe plus
long dont la suite est ainsi libellée:

« Aprés avoir déposé une exception préliminaire aux fins d’incom-
pétence, il a maintenu cette exception pendant toute la durée de la
procédure. Il est vrai qu'il a présenté d’autres objections sans rapport
direct avec la question de compétence. Mais elles étaient clairement
indiquées comme des moyens de défense qui auraient à être traités seule-
ment si l'exception d’incompétence de l'Iran était rejetée. Aucun
élément de consentement ne saurait être déduit de l’attitude adoptée
par l'Iran. En conséquence, la conclusion du Royaume-Uni sur
ce point ne saurait être admise.» (Ibid., p. 114; les italiques sont
de moi.)

32. La teneur de la phrase reproduite ci-dessus en italiques permet de
toute évidence de différencier l’affaire de l’Anglo-Iranian Oil Co. de la
présente. Les «objections» sur lesquelles le Royaume-Uni fondait sa
prétention de forum prorogatum étaient « clairement indiquées comme des
moyens de défense», dont l’examen dépendait du rejet de l’exception
d’incompétence soulevée par l'Iran. En revanche, dans la présente affaire,
les arguments soulevés dans les mesures conservatoires proposées par le
défendeur dans sa lettre du 1* avril 1993 n'étaient soumis à aucune condi-
tion; il s’agissait de demandes impératives. Leur dessein n’était pas néga-
tif en ce sens qu’ils ne visaient pas à dissuader la Cour de faire quelque
chose. Au contraire, ils avaient un objet positif, en ce sens qu’ils tendaient
à convaincre la Cour de prendre des mesures spécifiques. Or, ces mesures,
comme je viens de l’exposer, n’entraient pas de prime abord dans le
champ de la convention sur le génocide. Aussi faut-il trouver quelque
élément sur la base duquel leur introduction dans la procédure puisse être
justifiée.

98
APPLICATION DE CONVENTION GENOCIDE (OP. IND. LAUTERPACHT) 420

33. Le défendeur a rappelé à la Cour l’affirmation faite en l’affaire de
PAnglo-Iranian Oil Co.:

«Pour pouvoir s’appliquer en l’espéce, le principe du forum proro-
gatum devrait étre fondé sur quelque acte ou déclaration du Gouver-
nement de !’Iran impliquant un élément de consentement à l’égard de
la compétence de la Cour. Mais ce gouvernement n’a pas cessé de
contester la compétence de la Cour.» (C.I.J. Recueil 1952, p. 114.)

Le défendeur a poursuivi en affirmant que:

«La République fédérative de Yougoslavie n’accepte pas la
compétence de la Cour en vertu du droit international de la guerre
coutumier et conventionnel et du droit humanitaire international, y
compris les quatre conventions de Genève de 1949, le premier proto-
cole additionnel de 1977 à ces conventions, le règlement annexé à la
convention de La Haye de 1907 concernant les lois et coutumes de la
guerre sur terre et les principes établis par le statut du Tribunal de
Nuremberg ainsi que par le jugement qu’il a rendu. »

34. En conséquence, la question qui se pose est celle de savoir si le refus
du défendeur d’admettre la compétence de la Cour sur toute autre base
que l’article IX de la convention sur le génocide prévaut sur son compor-
tement, qui, lui, semble supposer l’existence d’une compétence de la Cour
sur une base autre que la convention sur le génocide. En particulier, la
phrase citée ci-dessus constitue-t-elle un déni suffisant à la compétence de
la Cour pour priver d’effet les demandes formulées par le défendeur dans
sa lettre du 1% avril 1993 qui paraissent, pour reprendre les mots de
l'ordonnance de la Cour du 22 juillet 1952, impliquer «un élément de
consentement à l’égard de la compétence de la Cour»? A mon sens,
l’insistance avec laquelle le défendeur soutient que l’article IX de la
convention sur le génocide est l’unique source de la compétence de la
Cour n’est pas convaincante. Si cette thèse était valable, comment le
défendeur pourrait-il justifier ses demandes, qui tendent clairement à
obtenir des mesures qui se trouvent hors du champ de la convention ? Or,
ces demandes n’étaient ni brèves, ni accidentelles : le défendeur les a déli-
bérément présentées à la Cour afin que celle-ci y fasse droit. Le défendeur
ne saurait souffler le chaud et le froid. Il ne peut pas demander à la Cour
d’aller au-delà des limites de la convention sur le génocide, tout en lui
demandant d’y limiter sa compétence.

35. La Cour est ainsi amenée soit à tenter de concilier ces deux attitudes
contradictoires, soit à choisir entre elles. À mon avis, s’agissant de déter-
miner les rapports entre le particulier et le général, on ne saurait admettre
que le général l’emporte entièrement sur le particulier (si tant est qu’il
doive prévaloir). En conséquence, la solution consiste à limiter la portée
de la thèse du défendeur selon laquelle la compétence de la Cour se fonde
uniquement sur l’article IX de la convention sur le génocide, en constatant
que le défendeur a étendu la compétence de la Cour dans Ja mesure où ses

99
APPLICATION DE CONVENTION GENOCIDE (OP. IND. LAUTERPACHT) 421

demandes spécifiques coïncident, par leur nature, avec celles du deman-
deur. En effet, en sollicitant des mesures qui dépassaient les limites de la
convention sur le génocide, le demandeur a offert au défendeur d’étendre
la compétence de la Cour aux sujets ainsi englobés. En proposant des
contre-mesures qui, à certains égards, s’apparentaient aux propositions
du demandeur, le défendeur a, dans ces limites, accepté l’offre du deman-
deur d’élargir ainsi la compétence de la Cour.

36. La conclusion à laquelle la Cour est parvenue au paragraphe 34 de
l'ordonnance de ce jour, selon laquelle la communication de la Yougosla-
vie du 1* avril 1993 «ne peut être regardée, même prima facie, comme
«une manifestation non équivoque » de la volonté de cet Etat d’accepter
de manière «volontaire, indiscutable » la compétence de la Cour» est à
l'évidence influencée par le fait, également mentionné, «que la mesure
conservatoire sollicitée par la Yougoslavie dans une demande ultérieure,
datée du 9 août 1993 ..., tendait seulement à la protection de droits reven-
diqués sur la base de la convention ». La référence ainsi faite à ce que l’on
peut considérer comme un retrait par le défendeur de sa demande de
mesures allant au-delà du champ de la convention sur le génocide laisse
apparaître que la divergence entre l’avis de la Cour et l’opinion ici expri-
mée réside principalement dans la portée qu’il convient de reconnaître à
la demande du 9 août 1993. J’estime en effet que cette communication ne
suffit pas à priver d’effet la communication du défendeur du 1* avril
1993. C’est donc avec regret que je ne puis me rallier à l’avis de la Cour sur
ce point particulier.

37. L'existence d’une compétence par le jeu du forum prorogatum
n’affecte en rien les conclusions auxquelles je parviens quant aux
dix mesures spécifiques sollicitées par le demandeur dans sa deuxième
demande. C’est toutefois sur cette base que j’énonce, au paragraphe 124
ci-dessous, les autres mesures que la Cour aurait dû indiquer proprio motu
en vertu des pouvoirs que lui confère le paragraphe 1 de l’article 75 deson
Règlement. Ces mesures, indiquées à l’adresse des deux Parties, sont
exprimées en des termes qui reflètent pour une bonne part les mesures
sollicitées par la Yougoslavie dans sa lettre adressée à la Cour le 1° avril
1993.

III. LE FOND DE LA DEMANDE

1. La nature des moyens de preuve
qui doivent être pris en considération dans le contexte des demandes
en indication de mesures conservatoires

38. La Cour a rendu son ordonnance du 8 avril 1993 sans engager sa
position quant aux faits, se contentant de déclarer qu’il «existe un risque
grave que des actes de génocide soient commis» (par. 45). Dans la
présente ordonnance, la Cour est allée un peu plus loin, «compte tenu de

100
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. LAUTERPACHT} 422

l’évolution de la situation en Bosnie-Herzégovine dans les derniers mois »
(par. 22), faisant observer que « de très vives souffrances ont été endurées
et de lourdes pertes en vies humaines ont été subies par la population de
la Bosnie-Herzégovine dans des circonstances qui bouleversent la cons-
cience humaine et sont à l’évidence incompatibles avec la loi morale ainsi
qu'avec l'esprit et les fins des Nations Unies » (par. 52), d’autant que «le
risque grave» redouté par la Cour dans son ordonnance du 8 avril 1993
«que soient prises des mesures de nature à aggraver ou étendre le dif-
férend existant sur la prévention et la répression du crime de génocide,
ou à en rendre la solution plus difficile, a été renforcé par la persistance de
conflits sur le territoire de la Bosnie-Herzégovine et la commission d’actes
odieux au cours de ces conflits » (par. 53). La Cour a déclaré ne pas être
«convaincue que tout ce qui pouvait être fait a été fait pour prévenir la
commission de crimes de génocide sur le territoire de la Bosnie-Herzégo-
vine et pour veiller à ce qu'aucune mesure ne soit prise qui soit de nature à
aggraver ou à étendre le conflit existant ou en rendre la solution plus diffi-
cile » (par. 57).

39. Amon sens, si la Cour estimait que les éléments portés à son atten-
tion lui permettaient de tirer des conclusions générales sur les faits comme
celles exposées ci-dessus, elle avait également devant elle suffisamment
d'informations pour énoncer de façon plus détaillée les réalités brutales et
effroyables de la situation qui, seules, expliquent pourquoi le demandeur
est revenu devant la Cour pour lui soumettre une seconde demande en
indication de mesures conservatoires. Il sera déjà clair qu’à mon avis
l'accumulation de preuves supplémentaires depuis la date de la première
ordonnance et le contenu généralement uniforme des rapports, de même
que leur caractère indéniable, requièrent un exposé plus approfondi des
faits. Cependant, il conviendra préalablement d'étudier la nature des
moyens de preuve que la Cour est habilitée à prendre en considération à
ce stade de la procédure.

40. Dans la plupart des précédentes demandes en indication de
mesures conservatoires, les faits n’avaient guère été contestés; la princi-
pale question qui se posait (mise à part celle de la compétence) était celle
de savoir si, sur la base des faits connus, des mesures conservatoires
s’imposaient. En conséquence, les questions de preuve ne se trouvaient
pas au cœur du débat. Dans la présente affaire, la Bosnie-Herzégovine a
administré de nombreuses preuves quant aux événements qu'elle allègue:
toutes sont écrites et la plupart sont des preuves indirectes. La Yougosla-
vie n’a produit aucun élément de preuve pour les réfuter.

41. La question se pose du cas qu'il faut faire de ces moyens de preuve.
Aucune différence juridique fondamentale ne distingue les règles de
preuve applicables à l’examen au fond d’une affaire de celles applicables
à une procédure en indication de mesures conservatoires. Il existe cepen-
dant une différence pratique en ce sens que, dans le cadre de ce dernier
type de procédure, le demandeur disposera sans doute de moins de temps
que lors de la phase plus étendue de l’examen au fond pour assembler les
éléments de preuve sous la forme la plus concluante, et le défendeur et la

101
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. LAUTERPACHT) 423

Cour pour les soumettre à un examen attentif. Mais les moyens de preuve
produits lors de la phase des mesures conservatoires ne doivent pas pour
autant être à priori considérés comme moins pertinents ou admissibles
que ceux administrés lors de la phase de l’examen au fond, pas plus qu’on
ne doit les estimer impropres à étayer des conclusions de fait dépassant de
simples déclarations générales.

42. En l'espèce, les moyens de preuve écrits produits par la Bosnie-
Herzégovine relévent des catégories suivantes: preuves écrites directes
— comme les déclarations directement imputables aux autorités yougo-
slaves, les déclarations des représentants des Nations Unies, du HCR ou
de la Communauté européenne s’étant rendus en personne sur les lieux,
ou les rapports de journalistes ayant été les témoins oculaires des événe-
ments — et preuves écrites indirectes — telles que les déclarations quant
aux faits adoptées par des organes de l'Organisation des Nations Unies,
par exemple dans des alinéas du préambule de résolutions de l’Assemblée
générale ou du Conseil de sécurité. Il n’y a aucune raison que la Cour ne
puisse pas prendre en compte ces différentes catégories de moyens de
preuve, en leur accordant plus ou moins de poids, selon les circonstances.
Nombreux sont les systèmes juridiques qui connaissent l'institution du
constat judiciaire. Les juridictions ne peuvent refuser, ni ne refusent, de
voir les faits qui s’imposent à elles. Dans l'affaire des Activités militaires et
paramilitaires au Nicaragua et contre celui-ci, la Cour a rappelé qu’elle
s'était fondée, dans l'affaire relative au Personnel diplomatique et consu-
laire des Etats-Unis à Téhéran, sur des faits qui sont pour la plupart de

«notoriété publique et ont été largement évoqués dans la presse
mondiale ainsi que dans des émissions de radiodiffusion et de télévi-
sion de l'Iran et d’ailleurs (C.1J. Recueil 1980, p. 9, par. 12)».
(C.LJ. Recueil 1986, p. 40, par. 63)

Précédemment, dans l’affaire des Pécheries, la Cour, sans parler de
«constat judiciaire », avait cependant fait appel au concept de «notoriété
des faits» (C.J. Recueil 1951, p. 138-139).

43. C’est la concordance générale des moyens de preuve qui importe
aux fins de la présente affaire. C’est également ce qu’avait considéré la
Cour dans ses décisions de 1980 et 1986:

«Sur la base de ces informations, y compris ces articles et ces émis-
sions, qui étaient « d’une cohérence et d’une concordance totales en
ce qui concerne les principaux faits et circonstances de l’affaire », la
Cour a pu se dire convaincue que les allégations de fait étaient
fondées. » (C.LJ. Recueil 1986, p.41, par. 63, citant C.I.J. Recueil 1980,
p. 10, par. 13.)

En l'occurrence, tous les moyens de preuve convergent nettement. En
outre, le défendeur n’a pas cherché devant la Cour à nier les atrocités dont
la nature et l’ampleur avaient été décrites.

44. Deux considérations supplémentaires sont ici de mise. Première-
ment, la présente procédure n’a pas trait à la mise en accusation d’indivi-

102
APPLICATION DE CONVENTION GENOCIDE (OP. IND. LAUTERPACHT) 424

dus nommément désignés sur lesquels pésent des chefs d’accusation et
dont la culpabilité doit étre prouvée au-dela de tout doute raisonnable.

45. La seconde considération se rattache tout particuliérement a la
question de la complicité dont le défendeur se serait rendu coupable en
prêtant assistance aux forces serbes en Bosnie-Herzégovine. Dans la
mesure où l’essentiel des agissements complices en question ont nécessai-
rement eu leur origine sur le territoire du défendeur, il est évident que le
demandeur n’est pas en mesure d’en obtenir des preuves absolues. Cela
étant, la situation s’apparente à celle de l’affaire du Détroit de Corfou
(fond, C.I.J. Recueil 1949, p. 4), dans laquelle, à la page 18, la Cour a débattu
des conséquences qui découlaient de l’incapacité d’une partie d’obtenir
des moyens de preuve dans des zones échappant à son contrôle:

«le contrôle territorial exclusif exercé par l’Etat dans les limites de
ses frontières n’est pas sans influence sur le choix des modes de
preuve propres à démontrer cette connaissance. Du fait de ce contrôle
exclusif, l'Etat victime d'une violation du droit international se trouve
souvent dans l'impossibilité de faire la preuve directe des faits d'où
découlerait la responsabilité. Il doit lui être permis de recourir plus large-
ment aux présomptions de fait, aux indices ou preuves circonstancielles
(circumstancial evidence). Ces moyens de preuve indirecte sont
admis dans tous les systèmes de droit et leur usage est sanctionné par
la jurisprudence internationale. On doit les considérer comme parti-
culièrement probants quand ils s’appuient sur une série de faits qui
s’enchaînent et conduisent logiquement à une même conclusion. »
(Les italiques sont de moi.)

46. En conséquence, la présente opinion tiendra compte des éléments
mis en avant dans l’exposé des faits du demandeur, corroborés par des
moyens de preuve appropriés. Les affirmations de la Yougoslavie seront
envisagées sous le même angle. Si elles sont étayées par des preuves
adéquates, elles seront admises. En cas de conflit de preuves, il sera bien
évidemment nécessaire d’opérer un choix, en se basant sur des critères
clairement énoncés et appliqués en toute objectivité.

2. L'importance d’énoncer les faits essentiels,
même de façon sommaire

47. S’abstenir de faire face à la réalité simplement parce que la présente
procédure concerne des mesures conservatoires serait faire preuve d’un
degré de formalisme incompatible avec l’un des rôles de la justice interna-
tionale dans des circonstances aussi inhabituelles que celles de la présente
affaire. Les faits en sont d’une telle notoriété publique et les exigences qui
en découlent sont si pressantes qu'il ne saurait en aucune façon être ques-
tion de distinguer clairement l'octroi de mesures conservatoires de l’octroi
de la réparation recherchée au principal. Dans la pratique, refuser
d'accorder des mesures conservatoires suffisantes peut fort bien équiva-
loir, en effet, à une négation des droits allégués au principal. Si, comme il a

103
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. LAUTERPACHT) 425

été dit, l’ocrroi de mesures conservatoires ne doit pas préjuger le résultat de
l’examen au fond, il faut admettre que le refus de mesures conservatoires
ne doit pas davantage le préjuger. Il est donc nécessaire d'examiner les
faits auxquels se rapportent les mesures indiquées par la Cour.

48. Il y a aussi une raison de principe qui plaide en faveur d’un examen
des faits, raison que le principal organe judiciaire de l’Organisation des
Nations Unies peut valablement prendre en compte. Comme chacun sait,
les procès relatifs aux crimes de guerre tenus après la seconde guerre
mondiale ne trouvaient pas leur seule justification dans la nécessité de
traduire en justice les auteurs de ces crimes odieux. Il a également semblé
nécessaire de consigner dans les annales de l’histoire la nature et l’étendue
de ces crimes de façon qu'ils ne soient jamais oubliés et que le souvenir du
sacrifice des victimes ne s’estompe pas avec le temps. La création et, faut-
il espérer, l’action d’un tribunal des Nations Unies pour juger les crimes
de guerre commis dans l’ex-Yougoslavie seront peut-être un jour appelées
à remplir un rôle similaire dans le contexte des événements qui se sont
déroulés dans ce qui fut le territoire de cet Etat. Mais cette possibilité, à
mon sens, ne dispense pas la Cour d’exposer, même dans le cadre d’une
demande en indication de mesures conservatoires, certaines des caracté-
ristiques fondamentales de la situation. On peut, bien sûr, arguer de ce
qu’un tel compte rendu apparaîtra dans l’examen au fond auquel se
livrera la Cour. Toutefois, ainsi que l’a souligné la Bosnie-Herzégovine, il
est tout à fait possible que la procédure n’atteigne jamais le stade de l’exa-
men au fond. Comment, d’ici à quelques années, ceux qui ne sont pas
suffisamment informés sur notre histoire contemporaine pourront-ils
saisir la portée et la signification réelles de l’ordonnance de la Cour s’ils
n’y trouvent pas une relation des circonstances sous-jacentes ?

49. Pour important que soit ce compte rendu, il faut néanmoins
comprendre que des impératifs de temps, d'espace et de pertinence immé-
diate s’opposent à une narration complète, ou même circonstanciée, des
événements. Les développements qui suivent sont donc nécessairement
étroitement axés sur les données pertinentes eu égard à l’instance intro-
duite par le demandeur et seront brefs, au risque même d’être trop sché-
matiques.

3. Quelques données utiles

50. Avant 1990, la Yougoslavie, ou la République fédérative socialiste
de Yougoslavie comme elle s’appelait alors (dénomination à laquelle
s’en tient le défendeur), comprenait six républiques constitutives — la
Serbie, le Monténégro, la Slovénie, la Croatie, la Bosnie-Herzégovine et la
Macédoine — de même que deux provinces autonomes. Sur une po-
pulation totale de 23 millions d’habitants, les Serbes étaient le groupe
le plus nombreux, comptant 8 millions de personnes, dont les trois
quarts vivaient en Serbie; 1900000 Musulmans, 1 300 000 Serbes et
750 000 Croates vivaient en Bosnie-Herzégovine.

104
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. LAUTERPACHT) 426

51. A l’automne 1990, le pouvoir des autorités centrales en Yougosla-
vie a commencé à se désintégrer sous la poussée des tendances sépara-
tistes en Slovénie, Croatie, Bosnie-Herzégovine et Macédoine. Le 25 juin
1991, la Slovénie et la Croatie ont proclamé leur indépendance. Peu après,
les autorités fédérales ont eu recours à la force armée pour réprimer la
sécession en Slovénie et des combats ont éclaté en Croatie, particulière-
ment dans les zones où les Serbes étaient majoritaires.

52. L’actuel Gouvernement de la Yougoslavie est fondamentalement
une autorité serbe, étroitement liée au Gouvernement de Serbie. L’armée
populaire yougoslave est aujourd’hui une armée serbe sous le contrôle des
autorités serbes de l’actuel gouvernement de la Yougoslavie et elle est
entièrement au service des objectifs serbes.

53. Cette identité générale de la position des autorités fédérales
yougoslaves et de celle des Serbes ressort d’une déclaration faite devant
l’assemblée de la République fédérative socialiste de Yougoslavie le
19 mars 1992 par M. B. Jovic, ancien membre serbe de la présidence
yougoslave:

«Le peuple serbe … a exigé le respect et la protection de ses légi-
times droits nationaux et civils. Lorsque la Croatie a décidé de faire
sécession de la Yougoslavie et de former un Etat indépendant, les
Serbes regroupés ethniquement sur certains territoires de cette répu-
blique ont décidé de se détacher de la Croatie et de demeurer au sein
de la Yougoslavie...

Face au grave danger d’un élargissement du conflit, la présidence
de la République socialiste fédérative de Yougoslavie a donné
l’ordre à l’armée populaire yougoslave de prévenir de telles hostilités
en agissant comme une force neutre entre les parties au conflit.
Toutefois, les autorités croates, au lieu d’accepter cette mission de
l’armée populaire yougoslave, ont ouvertement attaqué non seule-
ment le peuple serbe, qu’elles ont accusé d’être une bande de hors-la-
loi, mais également ... l’armée populaire yougoslave, qu’elles ont
qualifiée d’armée d’occupation. C’est ainsi que la guerre a éclaté en
Yougoslavie. Dans une telle situation, il était essentiel de protéger le
peuple serbe de l’extermination. »

Il apparaît que ces déclarations relatives aux liens entre le Gouvernement
yougoslave et les Serbes en Croatie sont tout aussi vraies concernant la
Bosnie-Herzégovine.

54. Au niveau international, la conscience de ces liens est illustrée par
les paragraphes 3 et 4 de la résolution 752 (1992) du Conseil de sécurité en
date du 15 mai 1992, dans laquelle le Conseil a exigé «que toutes les
formes d’ingérence extérieure en Bosnie-Herzégovine, y compris de la
part d'unités de l’armée populaire yougoslave, de même que d’éléments
de l’armée croate, cessent immédiatement...» et «que ces unités de
l’armée populaire yougoslave et les éléments de l’armée croate actuelle-
ment en Bosnie-Herzégovine soient … retirés ».

55. Depuis pratiquement dix-huit mois, c’est-à-dire de février 1992

105
APPLICATION DE CONVENTION GENOCIDE (OP. IND. LAUTERPACHT) 427

jusqu’à ce jour, les combats se sont poursuivis en Bosnie-Herzégovine
entre, d’une part, les Serbes bosniaques, soutenus par les Serbes de Serbie,
le Gouvernement de la République socialiste fédérative de Yougoslavie et
l’armée nationale yougoslave et, d’autre part, le Gouvernement bos-
niaque et ses partisans, essentiellement des Musulmans. Au cours de cette
période, les Musulmans se trouvant en Bosnie-Herzégovine ont été
victimes de massacres, mutilations, viols et tortures, ont été affamés et
expulsés par la force et leurs foyers ont été détruits, le tout à une échelle
effrayante, du seul fait qu’ils sont Musulmans. L’un après l’autre, les villes
et villages dont la population était exclusivement ou à prédominance
musulmane ont été attaqués et les Musulmans qui s’y trouvaient ont été ou
tués ou expulsés par les Serbes: Goradze, Srebrenica, Bihac, Olovo,
Kladanj, Tuzla, Banja Luka, Zepa, Sandzak, Mostar, Sarajevo, Maglaj,
Konijc, Shippergai, Brcko — pour ne nommer que les localités dont les
médias ont le plus parlé.

56. La participation du Gouvernement de la Yougoslavie (Serbie et
Monténégro) ou de la République fédérative socialiste de Yougoslavie à
toutes ces activités ne saurait être niée et il en a été pris acte au niveau
international. Dans le préambule de la résolution 47/121 adoptée par
l’Assemblée générale le 18 décembre 1992, on trouve l’appréciation ci-
après du rôle du Gouvernement yougoslave, appréciation qui a eu l’appui
de cent deux Etats Membres de l'Organisation des Nations Unies et qui,
malgré l’abstention de cinquante-sept Etats, n’a donné lieu à aucun vote
contre:

« Condamnant énergiquement la Serbie et le Monténégro, ainsi que
leurs agents en Bosnie-Herzégovine, pour leur refus constant de res-
pecter les diverses résolutions de l'Organisation des Nations Unies,

Regrettant profondément que les sanctions imposées par le Conseil
de sécurité n’aient pas eu l’effet désiré, à savoir mettre un terme aux
actes agressifs des forces irrégulières serbes et monténégrines ainsi
qu’à l'appui direct et indirect de l'Armée populaire yougoslave à ces actes
agressifs dans la République de Bosnie-Herzégovine...» (Les italiques
sont de moi.)

57. De même, les documents fournis par la Bosnie-Herzégovine à
lappui de sa seconde demande en indication de mesures conservatoires
donnent quelque seize exemples de participation yougoslave à des acti-
vités serbes en Bosnie-Herzégovine, le plus marquant étant la reconnais-
sance par la Yougoslavie elle-même de faits qui corroborent cette partici-
pation. Mais voyons d’abord les premiers exemples :

— Le 16 avril 1993, des opérations de radio sur ondes courtes à Srebre-
nica signalent que des unités de l’ex-armée yougoslave ont traversé la
Drina qui sépare la Bosnie de la Serbie et ont lancé leur propre attaque
contre Srebrenica.

— Le 18 avril 1993, M" Madeleine Albright, représentante des Etats-
Unis auprès de l'ONU, déclare que les sanctions imposées par l'ONU

106
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. LAUTERPACHT) 428

contre la Yougoslavie visent à faire comprendre aux Serbes de Bosnie
et à leurs alliés en Serbie et au Monténégro le prix qu’ils auront à payer
pour leurs actes de génocide. ~

— Le 19 avril 1993, lord Owen, médiateur nommé par la Communauté
européenne, confirme que les Serbes bosniaques reçoivent des appro-
visionnements par l'intermédiaire de Belgrade et suggère de procéder
à des bombardements sélectifs pour empêcher Belgrade de fournir un
appui logistique aux Serbes bosniaques.

— Le 20 avril 1993, le sénateur Biden, parlant à la commission des
affaires étrangères du Sénat des Etats-Unis, fait état de rapports des
services de renseignements selon lesquels l’armée nationale yougo-
slave en Serbie était « directement responsable en partie au moins du
bombardement de Srebrenica ».

— Le 27 avril, lord Owen aurait déclaré: «Si la Yougoslavie appliquait
les résolutions de l'ONU et coupait les Serbes bosniaques de leurs
sources d’approvisionnement, cette mesure pourrait conduire à la paix
assez rapidement. » (Les italiques sont de moi.)

58. Le 8 mai 1993 ou aux environs de cette date, le Gouvernement de la
République de Serbie et le Gouvernement de la Yougoslavie (Serbie et
Monténégro) ont chacun publié un communiqué contenant des affirma-
tions directes et concrètes concernant les livraisons d’armes et de matériel
aux Serbes bosniaques par ces deux autorités, pratiquement impossibles à
distinguer l’une de l’autre.

59. Le communiqué du Gouvernement de la République de Serbie
disait, notamment:

«Fermement convaincue qu’un juste combat pour la liberté et
l'égalité du peuple serbe est actuellement mené dans la République
serbe [c’est-à-dire la prétendue « République de Srpska » proclamée
par les Serbes bosniaques en Bosnie-Herzégovine], la République de
Serbie avait aidé généreusement et sans réserves la République serbe,
malgré les problèmes énormes auxquels elle a eu à faire face en
raison des sanctions décrétées contre elle par le Conseil de sécurité
de l'ONU.

Etant donné que les conditions territoriales [ou de la paix ?] ont été
satisfaites, le gouvernement est aussi convenu que tout appauvrisse-
ment économique ultérieur de la République de Serbie est maintenant
injustifié et injustifiable, et que l’aide future à la République serbe
devrait se limiter aux denrées alimentaires et aux médicaments en des
quantités que détermineront les ministères compétents. Le Gouverne-
ment de la République de Serbie a aussi la conviction que, puisque les
conditions de l’établissement de la paix ont été réalisées, toute aide
ultérieure en fonds, carburants et combustibles, matières premières,
etc., fournie jusqu’à présent au prix de grands sacrifices par la Répu-
blique de Serbie elle-même n’est plus justifiée. »

107
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. LAUTERPACHT) 429

60. Le communiqué du gouvernement fédéral disait notamment:

«Considérant les effets défavorables immédiats de la résolu-
tion 820 du Conseil de sécurité de l'ONU sur le pouvoir économique
de la RFY et la situation sociale de la majorité de ses citoyens, le
gouvernement fédéral est obligé d’ajuster toute aide future à la Répu-
blique de Srpska à ses possibilités économiques objectives et de la
limiter exclusivement à des livraisons de denrées alimentaires et de
médicaments.»

61. La teneur de ces deux communiqués constitue des éléments de
preuve, rentrant dans la catégorie de ceux «qui vont à l'encontre» des
«[propres] intérêts» de leurs auteurs et qui ont une force probante
spéciale (voir Activités militaires et paramilitaires au Nicaragua et contre
celui-ci (Nicaragua c. Etats-Unis d'Amérique), C.J. Recueil 1986, p. 42,
par. 69), à l’effet que la République fédérative et la République de Serbie,
en tout cas jusqu’à la date à laquelle ces communiqués ont été publiés,
avaient fourni une assistance aux Serbes bosniaques en violation de
l’embargo décrété par le Conseil de sécurité.

62. Les prétentions selon lesquelles une telle assistance aurait cessé
aprés cette date ne semblent pas cadrer avec les informations dont on
dispose au sujet du comportement ultérieur des Serbes:

— Le 13 mai 1993, un correspondant du Washington Post rapporte que
pendant cing heures, le 12 mai, au moins une demi-douzaine de grands
camions-citernes et une vingtaine d’autres camions ou plus ont été vus
alors qu’ils traversaient la Serbie pour se rendre dans l’enclave serbe
bosniaque de Bijeljina, qui a servi de base et de tremplin pour les atta-
ques serbes contre la Bosnie. Et il ajoute que cela a été confirmé par
«de nombreux observateurs ».

— Le 18 mai 1993, CNN diffuse un bulletin selon lequel « des diplomates
ont indiqué que des approvisionnements militaires continuaient d’être
acheminés de ce qui reste de la Yougoslavie aux Serbes bosniaques ».

— Le 19 mai 1993, un article du quotidien The Independentrapporte que
le président serbe, Milosevic, a refusé d’autoriser les observateurs de
l'ONU à patrouiller sur la Drina parce que l’opération aurait mis en
évidence que Belgrade n’applique pas le blocus proclamé contre les
Serbes bosniaques. Une semaine plus tard, le New York Times publie
un article analogue.

— Le23 mai 1993, le Sunday Times écrit que «le long des routes étroites et
sinueuses de Bosanska Raca, on a observé une forte circulation de
véhicules de ravitaillement allant de ce qui reste de la Yougoslavie à
destination des Serbes bosniaques.

— Enfin, le 24 juin 1993, on lit dans The Independent que selon
M. James Gow, spécialiste militaire au King’s College de l’Université
de Londres, les Serbes bosniaques ont environ soixante mille hommes,
renforcés par quelque vingt mille soldats de l’armée yougoslave
(Serbie et Monténégro), que les Serbes bosniaques reçoivent un appui

108
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. LAUTERPACHT) 430

crucial des milices irrégulières basées en Serbie et que les Serbes
bosniaques sont assistés par des missions d’hélicoptères exécutées par
l’armée yougoslave (Serbie et Monténégro).

63. Depuis le mois de mai 1993, on a vu les Croates en Bosnie-Herzégo-
vine, qui jusqu’alors combattaient aux côtés des Musulmans contre les
Serbes, se joindre eux-mêmes aux attaques contre les Musulmans, appa-
remment dans le cadre d’un accord qui aurait été conclu entre les Serbes et
les Croates pour diviser la Bosnie-Herzégovine entre eux aux dépens des
Musulmans. Toutefois, cela ne contribue pas à réduire la responsabilité
des Serbes, ou des autorités yougoslaves qui les appuient, pour ce qu'ils
ont fait et continuent de faire. Cela crée seulement une situation qui
permet de mettre en cause la responsabilité de ceux qui prêtent assistance
aux Croates bosniaques.

64. Comme le montre immédiatement une comparaison de ce qui est
dit aux paragraphes 57 à 62 ci-dessus et de la teneur de la seconde
demande en indication de mesures conservatoires de la Bosnie-Herzégo-
vine, les paragraphes en question ont été repris de cette demande avec
seulement de très légères modifications rédactionnelles. En effet, ces
informations sont les seules concernant cet aspect du différend qui aient
été présentées à la Cour (à la différence des accusations de génocide
lancées par les Serbes contre les Bosniaques) et n’ont pas été réfutées de
façon circonstanciée par le défendeur. Certes, on peut dire que plusieurs
des éléments exposés ici ne constituent que des rapports de seconde main,
provenant de sources insuffisamment identifiées. En revanche, il en est
certains, et plus particulièrement ceux qui sont attribués à lord Owen, qui
ne souffrent pas cette critique. Et les communiqués du 8 mai 1993 du
Gouvernement serbe et du Gouvernement yougoslave semblent aussi être
authentiques.

65. Ce qui compte, c’est l’impact global des articles et récits pris dans
leur ensemble. Il faut se poser la question suivante: les rapports de
seconde main sont-ils vraisemblablement inexacts ou falsifiés? Quel
intérêt les journaux réputés dans lesquels ces articles ont paru auraient-ils
à inventer des nouvelles de ce genre? Et pourquoi ces journaux seraient-
ils sinombreux à inventer les mêmes nouvelles, en pointant le même doigt
accusateur vers les mêmes parties ?

66. Cela étant, même si ce que disent ces articles est vrai, établissent-ils
vraiment la participation du défendeur aux agissements des Serbes
bosniaques ? Et même si ces articles établissent cette participation, est-ce
une participation à un génocide ou à des actes de génocide?

4. La participation du défendeur

67. S'agissant de la première question, il semble impossible de ne pas
conclure que l’Etat défendeur a participé aux actes des Serbes en Bosnie-
Herzégovine. Indépendamment du caractère positif des éléments de
preuve en ce sens, force est de se demander comment les Serbes en Bosnie-

109
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. LAUTERPACHT) 431

Herzégovine pourraient avoir mené une campagne si intense et si longue
s’ils n’avaient reçu une aide extérieure ? Et d’où une telle aide aurait-elle
pu venir ou serait-elle effectivement venue si ce n’est de l’Etat défendeur ?
Les éléments probants ont à tout le moins pour effet de renverser complè-
tement le fardeau de la preuve, qui incombe ainsi au défendeur. Ce
dernier n’a même pas tenté de s’en décharger en administrant cette preuve,
même dans la mesure limitée dans laquelle il lui aurait été loisible de le
faire dans le cadre d’une procédure relative à une demande de mesures
conservatoires.

5. Un génocide a-t-il été commis ?

68. Pour déterminer, même provisoirement, si un génocide a été
commis, il faut bien entendu prendre comme point de départ la définition
du génocide donnée à l’article II de la convention sur le génocide:

«Dans la présente Convention le génocide s’entend de l’un quel-
conque des actes ci-après, commis dans l’intention de détruire, en
tout ou en partie, un groupe national, ethnique, racial ou religieux,
comme tel:

a) meurtre de membres du groupe;

b) atteinte grave à l’intégrité physique ou mentale de membres du
groupe;

c) soumission intentionnelle du groupe à des conditions d'existence
devant entraîner sa destruction physique totale ou partielle;

d) mesures visant à entraver les naissances au sein du groupe;

e) transfert forcé d’enfants du groupe à un autre groupe. »

69. Dans sa première demande en indication de mesures conserva-
toires, en mars 1993, le demandeur allègue que la conduite yougoslave a
consisté en

«activités militaires et paramilitaires, y compris le bombardement et
le pilonnage de villes et de villages, la destruction de maisons et le
déplacement forcé de civils, et des actes de violence, y compris l’exé-
cution, le meurtre, la torture et le viol».

A la lumière des informations dont la Cour disposait en avril 1993 et de
celles qui se sont accumulées depuis lors, il est impossible de nier que ces
crimes se sont produits ni qu’ils ont été commis à une échelle massive. Les
éléments de preuve font aussi clairement ressortir que, notamment, les
déplacements forcés de civils, plus couramment désignés par l’expression
de «purification ethnique », font en vérité partie d’une campagne délibé-
rée de la part des Serbes pour éliminer le contrôle, voire la présence, des
Musulmans dans de vastes régions de la Bosnie-Herzégovine. Les choses
étant ainsi, il est difficile de ne pas voir dans les agissements des Serbes des
actes de génocide, dans la mesure où ils rentrent nettement dans les caté-
gories a), b} et c) de la définition du génocide citée ci-dessus; ces agisse-

110
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. LAUTERPACHT) 432

ments sont à l'évidence dirigés contre un groupe ethnique ou religieux en
tant que tel et visent à détruire ce groupe, si ce n’est en totalité, assurément
en partie, et suffisamment pour garantir que ce groupe n’occupera plus les
régions de la Bosnie-Herzégovine que les Serbes convoitent. Le défen-
deur, étant derriére les Serbes bosniaques, doit par conséquent étre
regardé comme un complice — a défaut d’étre un véritable participant —
dans cette politique de génocide.

70. Sid’aucuns étaient tentés de considérer la « purification ethnique »
comme rien de plus qu’un des aspects d’un conflit territorial particulière-
ment brutal entre Serbes et Musulmans et, par conséquent, comme n'étant
pas commise « dans l'intention de détruire, en tout ou en partie, un groupe
… ethnique ... ou religieux, comme tel», il faudrait rappeler que le défen-
deur lui-même a aussi qualifié la «purification ethnique ou une conduite
comparable» comme étant un génocide. Dans sa demande du 1* avril
1993 (examinée aux paragraphes 24 à 37 ci-dessus à propos de la question
du forum prorogatum), le défendeur a adopté une position qui prend le
génocide au sens large en évoquant (dans sa deuxième proposition) «le
génocide des Serbes » comme étant la conséquence de «la commission de
crimes de guerre très graves». De plus, et plus spécifiquement, le défen-
deur a demandé dans sa sixième proposition, tandis qu’il affirmait que la
compétence de la Cour était limitée aux différends relevant de la conven-
tion sur le génocide, que la Cour ordonne au demandeur de «mettre un
terme ... aux pratiques de « purification ethnique ». Tout récemment, dans
les conclusions formelles qu’il a présentées à la fin des audiences, le
26 août 1993, le défendeur a demandé à la Cour d’ordonner au gouverne-
ment demandeur,

«conformément à l'obligation qui est la sienne en vertu de la conven-
tion sur [le génocide]. [de] prendre toutes les mesures qui sont en son
pouvoir pour prévenir la commission du crime de génocide contre le
groupe ethnique serbe».

Comme les informations dont la Cour dispose actuellement au sujet d’un
tel «génocide contre le groupe ethnique serbe» sont de nature limitée et
comme l’expulsion des Serbes bosniaques par les Musulmans bosniaques
des zones dans lesquelles ils vivaient est loin d’atteindre l’ordre de gran-
deur des expulsions des Musulmans bosniaques par les Serbes, il semble à
fortiori que le défendeur considère aussi la «purification ethnique », telle
qu’elle est pratiquée dans le présent conflit, comme une violation de l’ar-
ticle IT de la convention sur le génocide.

IV. EXAMEN DES MESURES SOLLICITÉES
DANS LA PRÉSENTE DEMANDE

71. J'en viens maintenant à l'examen des mesures conservatoires solli-
citées dans la présente demande.

111
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. LAUTERPACHT) 433
1. La première mesure sollicitée

72. La première mesure se lit comme suit :

«La Yougoslavie (Serbie et Monténégro) doit immédiatement
mettre fin et renoncer à toute aide, directe ou indirecte ... à toute
nation ou tout groupe [etc.] en Bosnie-Herzégovine pour quelque
motif ou but que ce soit.»

73. La mesure sollicitée est trop vaste pour que l’on puisse y faire droit
intégralement. La compétence de la Cour a été invoquée en vertu de l’ar-
ticle IX de la convention sur le génocide, dont la portée est limitée aux
différends relatifs à l'interprétation, application ou l'exécution de la
convention, y compris les différends relatifs à la responsabilité d’un Etat
en matière de génocide ou de l’un quelconque des actes énumérés à l’ar-
ticle III, c’est-à-dire l'entente en vue de commettre le génocide, P’incitation
directe et publique à commettre le génocide, la tentative de génocide et la
complicité dans le génocide — actes qui sont tous directement liés au
génocide. Dans la mesure où nulle autre base, plus générale, de la compé-
tence de la Cour ne peut valablement être établie, des agissements sans
rapport avec le génocide n’entrent pas à proprement parler dans le champ
de la requête. Comme cette demande sollicite l'indication de mesures
interdisant une certaine conduite qui en soi n’a pas le caractère d’un géno-
cide, comme l’expliquent les mots «pour quelque motif ou but que ce
soit », il est évident qu’elle va au-delà des limites d’un comportement qui
vise à commettre un génocide et tout ce qui s’y rapporte. Compte tenu de
ce qui précède, j’accorderais la première mesure conservatoire deman-
dée, mais en la limitant aux activités liées à un génocide. Comment identi-
fier ces activités, c’est ce que j’expose en examinant les autres demandes et
on lira mes conclusions au paragraphe 122 ci-après.

2. La deuxième mesure sollicitée

74. La deuxième mesure est ainsi rédigée :

«La Yougoslavie (Serbie et Monténégro) et tous ses représentants
officiels … doivent immédiatement mettre fin et renoncer à tous
efforts … en vue de partager, démembrer, annexer ou absorber le
territoire souverain de la Bosnie-Herzégovine. »

75. Pour pouvoir indiquer les termes de la convention sur le génocide,
le demandeur doit établir que la conduite qu’il demande à la Cour de faire
cesser et d'interdire se caractérise par des actes visant a: i) détruire, en tout
ou en partie, un groupe national, ethnique, racial ou religieux; ii) commis
dans l’intention de détruire en tout ou en partie un tel groupe; iti) par le
meurtre de membres du groupe, par des atteintes graves à l’intégrité
physique ou mentale des membres du groupe, etc., comme il est dit à l’ar-
ticle II de la convention.

112
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. LAUTERPACHT) 434

76. Il y a lieu de relever que les actes que la deuxième mesure sollicitée
vise à empêcher sont tous limités par les mots qui décrivent leur objectif:
«partager, démembrer, annexer ou absorber le territoire souverain de la
Bosnie-Herzégovine ».

77. Des quatre catégories de groupes expressément protégés par l’ar-
ticle II de la convention (groupes nationaux, ethniques, raciaux ou reli-
gieux), il est clair que le seul qui pourrait être menacé par les mesures
décrites dans la demande par les mots «le territoire souverain» de
Bosnie-Herzégovine est un groupe «national». La question qui se pose
est donc de savoir quel groupe national est menacé par les actes qui ont été
décrits et si ces actes sont commis dans l'intention de détruire le groupe en
question.

78. Dès qu’on évoque un groupe «national», défini par référence aux
habitants du territoire de la Bosnie-Herzégovine, on est immédiatement
amené à exclure tout groupe «national » susceptible d’être décrit exclusi-
vement par référence à un groupe ethnique, racial ou religieux unique. La
population de la Bosnie-Herzégovine comprend non seulement des
Musulmans, mais aussi des Serbes, des Croates et d’autres minorités reli-
gieuses ou groupes ethniques. Puisque les actes qui font l’objet des
éléments de preuve produits par la Partie demanderesse visent non
l’ensemble du peuple de la Bosnie-Herzégovine, mais principalement sa
population musulmane, on ne peut pas dire qu'ils visent la «nation», qui
est l’ensemble des peuples vivant sur le territoire de ce pays.

79. S'il n’est pas souhaitable d’adopter une interprétation restrictive du
concept de génocide envisagée dans la convention, il faut aussi veiller à ce
qu’un traité visant à prévenir et réprimer un mal relativement spécifique
ne soit pas transformé en un instrument permettant de contester des modi-
fications territoriales, même lorsque celles-ci résultent d’un conflit. Le
droit international, dans la mesure où il peut être efficace dans ce domaine
difficile entre tous, dispose déjà des normes juridiques nécessaires, essen-
tiellement sous la forme des règles qui refusent tout effet juridique à des
modifications territoriales réalisées par une agression. Pour atteindre ce
but, point n’est besoin d’invoquer ni de trop solliciter le texte de la conven-
tion sur le génocide. C’est pourquoi je refuserais d’accorder la deuxième
mesure.

3. La troisième mesure sollicitée

80. La troisième mesure se lit comme suit:

«L’annexion ou l’absorption de tout territoire souverain de la
République de Bosnie-Herzégovine par la Yougoslavie (Serbie et
Monténégro) par quelque moyen ou pour quelque motif que ce soit
sera réputée illicite, nulle et non avenue d’emblée. »

81. Il est indubitable qu’un territoire ne peut être licitement acquis par
le recours agressif à la force et qu’une telle acquisition est théoriquement
nulle et non avenue à moins d’être ratifiée par un consentement de l’Etat

113
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. LAUTERPACHT) 435

dont le territoire est ainsi diminué. C’est ce qu’ont déclaré à maintes
reprises l’Assemblée générale et le Conseil de sécurité de l'Organisation
des Nations Unies, en particulier au sujet du conflit en Bosnie-Herzégo-
vine, et il n’y a aucune raison pour laquelle la Cour ne devrait pas, fût-ce
par un obiter dictum, réaffirmer et confirmer cette règle fondamentale du
droit international.

82. Mais il ne découle pas nécessairement de ce qui précède que cette
opinion aille jusqu’à «l’annexion ou l’absorption de tout territoire ... par
quelque moyen ou pour quelque motif que ce soit». Si l’on définit l’«an-
nexion» comme étant le fait de «s’emparer d’un territoire par la force
suivi de l’affirmation unilatérale d’un titre» alors, bien entendu, elle re-
lève de l'interdiction d’employer la force pour acquérir un territoire.
Mais si le mot «annexion» est pris dans un sens plus familier qui veut
dire faire valoir un titre sur un territoire à la suite d’un règlement négocié,
même si celui-ci fait suite à une agression et à des hostilités, alors il n’est
pas possible de dire que la conduite, à l’origine illicite, de l’Etat qui
acquiert ce territoire de façon permanente vicie ce transfert de titre rati-
fié ou approuvé par la suite par l'Etat initialement souverain. A fortiori,
il en va de même pour le mot «absorption», qui, dans le langage courant,
est un terme neutre n’indiquant pas nécessairement l’emploi préalable
de la force par l’État qui acquiert le territoire en question.

83. Au paragraphe 81 ci-dessus, j'ai dit «fût-ce par un obiter dictum»
parce que la mesure sollicitée a en fait un caractère hypothétique et
n’appelle donc pas de réponse. Bien que la partie de la Bosnie-Herzégo-
vine initialement occupée par sa population musulmane ait maintenant
été considérablement réduite par les attaques et l’occupation serbes, le
demandeur n’a produit aucune preuve que «la Yougoslavie (Serbie et
Monténégro)», qui est l’entité nommée dans la demande, est — ou sera —
une puissance procédant à une annexion ou une absorption. D'ailleurs,
les faits qui sont de notoriété publique ou que la Cour peut constater
donnent actuellement à penser que la République de Bosnie-Herzégovine
demeurera vraisemblablement un Etat à l’intérieur de son territoire origi-
nel et que la solution du présent conflit prendra la forme d’une redistribu-
tion de territoire entre les populations musulmane, serbe et croate à
l’intérieur dudit territoire.

4. La quatrième mesure sollicitée

84. La quatrième mesure est la suivante:

«Le Gouvernement de Bosnie-Herzégovine doit avoir les moyens
de «prévenir» la commission d’actes de génocide contre son propre
peuple comme le requiert Particle premier de la convention sur le
génocide. »

85. Il est utile d'examiner cette demande en analysant quelque peu les
droits et obligations que crée l’article premier de la convention sur le
génocide. Par cette disposition, les parties contractantes

114
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. LAUTERPACHT) 436

«confirment que le génocide, qu’il soit commis en temps de paix ou
en temps de guerre, est un crime du droit des gens, qu’elles s’engagent
à prévenir et à punir».

86. L'obligation de « prévenir » le génocide est un devoir quis impose à
toutes les parties, elle est une obligation que chacune des parties a
contractée envers toutes les autres. Cette série d’obligations a pour
pendant une série de droits qui en sont la contrepartie et qu’il n’est pas
nécessaire pour le moment d’analyser en détail. Mais dans la présente
affaire l’analyse permet d'identifier trois éléments distincts.

87. Premièrement, il y a l’obligation pour le défendeur à la fois de
prévenir un génocide et de s’abstenir de tout comportement qui compro-
mette la capacité du demandeur de prévenir un génocide ou d’y résister. Il
ne peut y avoir de doute que la Cour peut prescrire au défendeur, d’une
façon générale, de ne pas commettre un génocide et de prendre des
mesures en vue de prévenir la commission d’un génocide, que ce soit
directement lui-même ou indirectement par des individus qui pourraient
relever de son autorité, se trouver sous son contrôle ou bénéficier de son
appui. C’est bien ce que la Cour a indiqué dans son ordonnance du 8 avril
1993 et dans celle qu’elle vient de rendre aujourd’hui. C’est le minimum
que la Cour puisse faire. On pourrait toutefois soutenir qu’à la lumière des
faits dont elle a connaissance la Cour devrait se montrer plus spécifique
en ordonnant aussi au défendeur de s’abstenir de commettre certains
types d’actes, et tout particulièrement de nouveaux massacres de civils, la
poursuite du processus de purification ethnique et les déplacements
forcés de la population musulmane.

88. En second lieu, le demandeur a une obligation que l’on trouve
conçue et exprimée dans les mêmes termes que ceux qui viennent d’être
employés pour décrire celle du défendeur. En principe, les obligations
des deux Parties sont identiques. Mais lorsque les preuves démontrent
(comme c’est le cas) que l’étendue des atrocités commises contre la popu-
lation musulmane de Bosnie dépasse à tel point celle des torts causés au
groupe ethnique serbe en Bosnie-Herzégovine qu’il est impossible de
conclure que les Serbes sont victimes d’un génocide, il n’est pas nécessaire
d'indiquer des mesures conservatoires plus spécifiques en faveur de la
Yougoslavie que celles qui figurent dans l’ordonnance que la Cour a
rendue le 8 avril 1993; et tel est le point de vue que la Cour a adopté dans
son ordonnance d’aujourd’hui.

89. Troisièmement, il y a la question de l’accès du demandeur aux
moyens de prévenir la commission d’actes de génocide. Le demandeur
a évidemment à l'esprit une certaine forme d’examen par la Cour de
l'effet et de l’avenir de l’embargo que le Conseil de sécurité a imposé par
sa résolution 713 (1991) du 25 septembre 1991 en ce qui concerne la
fourniture d'armement et d'équipement militaires aux deux parties au
conflit.

90. Dans cette résolution, le Conseil de sécurité, agissant en vertu du
chapitre VII de la Charte des Nations Unies, a entre autres décidé:

115
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. LAUTERPACHT) 437

«que tous les Etats mettront immédiatement en œuvre, aux fins de
l'établissement de la paix et de la stabilité en Yougoslavie, un
embargo général et complet sur toutes les livraisons d’armement et
d'équipement militaires à la Yougoslavie, et ce, jusqu’à ce que le
Conseil de sécurité en décide autrement, après que le Secrétaire
général aura eu des consultations avec le Gouvernement yougo-
slave » (résolution 713 (1991), par. 6).

Quatre aspects de cette résolution appellent des remarques.

91. Premièrement, l’embargo a été demandé par la Yougoslavie elle-
même, et trois membres du Conseil de sécurité, la Chine, l’Inde et le
Zimbabwe, ont déclaré qu'ils considéraient comme essentiel que la
Yougoslavie donne son accord exprès à l’embargo. Toutefois, il ne faut
pas voir là une exigence juridique en ce sens. Comme explication, il est
plus probable qu’il s’est agi de quelque hésitation politique de la part des
Etats qui ont invoqué cette considération, hésitations qui ont été surmon-
tées parce que la Yougoslavie donnait son accord.

92. Deuxièmement, cette résolution a été adoptée à un moment où le
statut international et la capacité de ce qui était à l’origine l'Etat fédéral de
Yougoslavie n’avaient pas été mis en question. Un mois plus tard, pour-
tant, l’autorité du gouvernement de Belgrade pour représenter l’ensemble
du territoire naguère compris dans les frontières de la Yougoslavie a com-
mencé à être mise en doute. Le 25 octobre 1991, M. Cyrus Vance, en sa
qualité de représentant du Secrétaire général de l'ONU, a fait savoir que
les déclarations de pleine indépendance que la Slovénie et la Croatie
avaient faites depuis lors avaient porté gravement atteinte à l’autorité de
facto du gouvernement central en Yougoslavie. Le 7 décembre 1991, la
commission d’arbitrage créée par la Communauté européenne a conclu,
entre autres, que la République socialiste fédérative de Yougoslavie était
en voie de dissolution. Le 19 septembre 1992, le Conseil de sécurité a pris
acte, dans le préambule de sa résolution 777 (1992), du fait que «l’Etat
antérieurement connu comme la République fédérative socialiste de
Yougoslavie a cessé d’exister ». Le 6 mars 1992, la Bosnie-Herzégovine a
proclamé son indépendance; le 6 avril 1992, elle a été reconnue par la
Communauté européenne et, le 22 mai 1992, elle a été admise comme
Membre de l'Organisation des Nations Unies. Les incidences de cette
considération sont étroitement liées à ce qui suit.

93. Troisièmement, la région dans laquelle la résolution a interdit la
livraison d’armes s'appelait « Yougoslavie». Pour décrire un territoire
identifiable et bien défini, ce nom a cessé d’être valable au moment de la
dissolution de l’ex-République fédérative socialiste de Yougoslavie et de
son remplacement, sur une grande partie de son territoire, par plusieurs
républiques indépendantes dont les frontières les unes par rapport aux
autres ont été jugées le 11 janvier 1992 par la commission d’arbitrage
comme ayant acquis «le caractère de frontières protégées par le droit
international ».

94. Sur la base de ces deux considérations, le demandeur a soutenu que

116
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. LAUTERPACHT) 438

la résolution n’était pas applicable au territoire de la nouvelle République
de Bosnie-Herzégovine. Bien que cet argument ne soit nullement
dépourvu de logique et de force, la difficulté qu’il présente réside dans ce
que le Conseil de sécurité, à plusieurs reprises, a confirmé l’embargo, en
dépit du fait que le Conseil devait évidemment avoir connaissance de la
naissance de la nouvelle république et voulait évidemment que l’embargo
s’applique à cette dernière. L’idée consistant à «interpréter » la résolution
comme ne s’appliquant pas au demandeur n’est guère compatible avec ce
que le Conseil de sécurité a apparemment en vue. La preuve la plus sûre
de la façon de voir du Conseil sur ce point est le procès-verbal du débat qui
a eu lieu au Conseil le 29 juin 1993, lorsque six de ses membres ont tenté,
sans succès, de le persuader de lever expressément l’embargo à l’égard de
la Bosnie-Herzégovine. Les résultats du scrutin ont été de 6 voix contre
zéro, avec 9 abstentions.

95. La quatrième remarque, juridiquement la plus pertinente, qu’il y
ait lieu de faire à propos de cette résolution est que l’embargo opère de
façon inégale entre les deux parties principalement impliquées dans le
conflit. Les Serbes bosniaques ont eu (et ont encore) l’appui des Serbes de
Serbie, ces derniers ayant l'avantage de pouvoir accéder aux grandes
quantités d’armes accumulées par l’armée nationale yougoslave, ainsi
qu’à la production des usines d’armements en Serbie; ils peuvent aussi
importer, en violation de l’embargo, des armes et des équipements mi-
litaires par le Danube et par d’autres itinéraires. Les Musulmans bos-
niaques n’ont pas eu (et n’ont toujours pas) ces avantages.

96. Cette inégalité a été largement reconnue et, en particulier, a été rele-
vée par l’ex-premier ministre de Pologne, M. Tadeusz Mazowiecki,
rapporteur spécial de la Commission des droits de l’homme, dans son
rapport distribué à l'Organisation des Nations Unies le 17 novembre 1992
(A/47/666 - S/24809). Au paragraphe 14 de ce rapport, il déclare ce qui
suit:

«Un autre facteur contribuant à l’intensité du «nettoyage eth-
nique» dans les zones sous domination serbe était le net déséqui-
libre entre les armes dont disposaient la population serbe et la popu-
lation musulmane de Bosnie-Herzégovine. »

Au paragraphe 6 du même rapport, le rapporteur spécial indique que

«la teneur du rapport est fondée essentiellement sur des informa-
tions reçues par le rapporteur spécial et sa délégation directement de
témoins dignes de foi et de sources impartiales et fiables ».

Par la suite, l’Assemblée générale a pris note de la déclaration du rappor-
teur spécial citée ci-dessus et l’a incorporée mot à mot dans le préambule
de sa résolution 47/121, en date du 18 décembre 1992. Cette déclaration
est d’autant plus importante qu’elle démontre le lien direct qui existe
entre le maintien de l’embargo sur les armes et le fait que la population
musulmane de Bosnie est exposée à des actes de génocide de la part
des Serbes.

117
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. LAUTERPACHT) 439

97. La mesure demandée par le requérant soulève deux questions:
l’une est de savoir si une mise en cause quelconque de la résolution du
Conseil de sécurité est possible dans le présent contexte et l’autre
comment, d’un point de vue formel, la Cour pourrait donner effet à ses
vues dans le cadre procédural d’une action bilatérale entre les deux
Parties actuelles. Bien que la Cour ait estimé pouvoir rendre une ordon-
nance adéquate sans entrer dans ces questions, j'estime qu’il y aurait lieu
d’y réfléchir quelque peu.

A. L'effet de la résolution du Conseil de sécurité

98. A première vue, la résolution 713 (1991) du Conseil de sécurité est
une interdiction valable de fournir des armes et des équipements mili-
taires à ceux qui sont impliqués dans le conflit yougoslave et elle s'impose
à tous les Membres de l'Organisation des Nations Unies. Elle se prête aux
commentaires que j'ai faits aux paragraphes 91 à 96, mais on ne peut
soutenir avec certitude qu’en eux-mêmes ces commentaires font que la
résolution cesserait d’être valable. Le fait que certains membres du
Conseil de sécurité ont fait savoir qu’ils n’auraient pas voté pour cette
résolution si la Yougoslavie n’y avait consenti, à l’égard du territoire
auquel l’embargo devait s'appliquer, ne pourrait être pertinent que parce
que le Conseil de sécurité n’avait pas décidé que la situation relevait du
chapitre VII de la Charte. A partir du moment où le Conseil de sécurité a
déclaré qu’il agissait «en vertu du chapitre VII », il n’était désormais plus
tenu d’obtenir qu’un Etat, quel qu’il fût, donnât son consentement aux
mesures que les circonstances exigeaient à son avis.

99. Ce n’est pas à dire que le Conseil de sécurité peut agir à sa guise,
libre de toute contrainte légale, mais seulement que le pouvoir d’apprécia-
tion judiciaire de la Cour est limité. On ne saurait guère mettre en doute que
la Cour a un tel pouvoir mais, de même, il n’est pas douteux non plus que ce
pouvoir ne comporte pas le droit pour la Cour de substituer son pouvoir
discrétionnaire à celui du Conseil de sécurité pour déterminer l’existence
d’une menace à la paix, d’une rupture de la paix ou d’un acte d’agression
ou les mesures politiques à prendre à la suite d’une telle décision. Mais, en
tant qu’organe judiciaire principal de l'Organisation des Nations Unies, la
Cour a le droit et est même tenue de garantir la primauté du droit au sein du
système des Nations Unies et, dans le cadre des affaires dont elle est régu-
lièrement saisie, d’insister pour que tous les organes des Nations Unies
obéissent aux règles qui régissent leur fonctionnement. Dans l’affaire de
Lockerbie, la Cour a déjà donné une interprétation extensive des pouvoirs
du Conseil de sécurité lorsqu'il agit en vertu du chapitre VII, en jugeant
qu'une décision prise par le Conseil pouvait, en vertu des articles 25 et 103
de la Charte, prévaloir sur les obligations des parties en vertu de tout autre
accord international (voir Questions d'interprétation et d'application de la
convention de Montréal de 1971 résultant de l'incident aérien de Lockerbie
(Jamahiriya arabe libyenne c. Royaume-Uni), mesures conservatoires, ordon-
nance du 14 avril 1993, C.IJ. Recueil 1992, p. 15, par. 39).

118
APPLICATION DE CONVENTION GENOCIDE (OP. IND. LAUTERPACHT) 440

100. Mais la présente affaire n’entre pas dans le cadre de la doctrine
que je viens d’énoncer. Cela parce qu’à la différence de la convention de
Montréal dans l’affaire de Lockerbie, à laquelle les dispositions de l’ar-
ticle 103 de la Charte pouvaient directement s’appliquer, il est générale-
ment admis que l’interdiction du génocide n’est pas une règle ordinaire du
droit international mais fait partie du jus cogens. En fait, l'interdiction du
génocide est depuis longtemps considérée comme l’un des rares exemples
indiscutés du jus cogens. Même en 1951, dans l’avis consultatif qu’elle a
rendu en l’affaire des Réserves à la convention pour la prévention et la
répression du crime de génocide, la Cour a affirmé que le génocide «est
contraire à la fois à la loi morale et à l’esprit et aux fins des Nations
Unies » (avis que la Cour réaffirme au paragraphe 51 de l’ordonnance de
ce jour) et que

«les principes qui sont à la base de la convention sont des principes
reconnus par les nations civilisées comme obligeant les Etats même
en dehors de tout lien conventionnel» (C.I.J. Recueil 1951, p. 23).

On trouve aussi une mention expresse de la spécificité de l'interdiction du
génocide dans les travaux de la Commission du droit international
lorsqu'elle a élaboré l’article 50 du projet d’articles sur le droit des traités
(Annuaire de la Commission du droit international, 1966, vol. I, p. 269-271),
disposition qui est finalement devenue l’article 53 de la convention de
Vienne sur le droit des traités, ainsi que dans le commentaire de la
Commission sur l’article 19 (crimes et délits internationaux) du projet
d’articles sur la responsabilité des Etats (Annuaire de la Commission du
droit international, 1976, vol. II, deuxième partie, p. 95-96). Dans le jus
cogens, la norme impérative relève d’une catégorie qui l'emporte à la fois
sur le droit international coutumier et sur le droit conventionnel. La solu-
tion que l’article 103 de la Charte offre au Conseil de sécurité en cas de
conflit entre une de ses décisions et une obligation conventionnelle en
vigueur — du point de vue de la simple hiérarchie des normes — ne peut
aller jusqu’au point où une résolution du Conseil de sécurité entrerait en
conflit avec le jus cogens. D’ailleurs, il suffit de formuler la proposition
inverse en disant qu’une résolution du Conseil de sécurité pourrait même
exiger une participation 4 un génocide — pour voir clairement qu’une
telle proposition serait inacceptable.

101. Il ne faut pas non plus négliger l’importance de la disposition
contenue au paragraphe 2 de l’article 24 de la Charte selon laquelle, dans
l’accomplissement de ses devoirs de maintien de la paix et de la sécurité
internationales, le Conseil de sécurité doit agir conformément aux buts et
principes des Nations Unies. Entre autres buts énoncés au paragraphe 3
de l’article 1 de la Charte figure celui de réaliser la coopération internatio-
nale «en encourageant le respect des droits de l’homme et des libertés
fondamentales pour tous, sans distinction de race, de sexe, de langue ou
de religion».

102. Il n’y a pas lieu d’envisager que le Conseil de sécurité se trouve
jamais adopter délibérement une résolution qui ferait ouvertement et

119
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. LAUTERPACHT) 441

directement fi d'une règle du jus cogens ou qui prescrirait une violation des
droits de l’homme. Mais on ne saurait exclure la possibilité que, par inadver-
tance ou de façon imprévisible, le Conseil de sécurité adopte une résolution
qui aboutirait à une telle situation. Et, à ce qu’il me semble, c’est ce qui s’est
passé dans le cas présent. Sur cette base, si la Bosnie-Herzégovine n’a pas les
moyens de se défendre avec assez de force contre les Serbes ni d’empêcher
de façon efficace la mise en œuvre de la politique serbe de purification
ethnique, cela est, au moins en partie, directement imputable au fait que
l’embargo a gravement limité la possibilité pour la Bosnie-Herzégovine
d’avoir accès à des armes et à des équipements militaires. Vue sous cet angle,
la résolution du Conseil de sécurité peut être considérée comme ayant en
fait appelé les Membres de l'Organisation des Nations Unies, fût-ce même à
leur insu et assurément malgré eux, à devenir jusqu’à un certain point des
soutiens des actes de génocide des Serbes et, de cette manière et dans cette
mesure, à agir contrairement à une règle du jus cogens.

103. Quelles conséquences juridiques peuvent découler de cette ana-
lyse? L’une des possibilités est que, d’un point de vue strictement logique,
lorsque la mise en œuvre du paragraphe 6 de la résolution 713 (1991) du
Conseil de sécurité a commencé à rendre les Membres de l’Organisa-
tion des Nations Unies complices d’un génocide, la résolution a cessé
d’être valable et obligatoire dans son application à la Bosnie-Herzégo-
vine, et qu’il est alors devenu loisible aux Membres de l'ONU de la
méconnaitre. Même dans ces conditions, il serait difficile de dire que
l'obligation s’est alors positivement imposée à eux de fournir des armes et
du matériel militaire au demandeur.

104. Mais il est une autre possibilité qui s’accorde peut-être mieux aux
réalités de la situation. Il faut bien reconnaître que toutes les hypothèses
qui s’enchaînent dans l’analyse qui précède font intervenir un certain
nombre de maillons qui peuvent être discutés — éléments de fait, comme
celui que l’embargo sur les armes a conduit à un déséquilibre entre les
deux camps pour ce qui est des armes en leur possession et que ce déséqui-
libre a contribué à un degré plus ou moins élevé à des actes de génocide
tels que la purification ethnique, et éléments de droit, comme la règle
selon laquelle l’interdiction du génocide fait partie du jus cogens et qu’une
résolution qui violerait ce jus cogens serait nécessairement nulle et juridi-
quement de nul effet. Point n’est besoin pour la Cour de prendre position
sur cette question au stade actuel. Il devrait plutôt suffire que la perti-
nence du jus cogens en l occurrence soit portée à V'attention du Conseil de
sécurité, comme ce sera le cas quand l’ordonnance de la Cour lui sera
communiquée, ainsi qu’il est prescrit, pour que le Conseil de sécurité
puisse y attribuer l’importance voulue lorsqu'il réexaminera de nouveau
la question de l’embargo.

B. La question de procédure

105. C’est alors que se présente la deuxième question. Comment, du
strict point de vue de la procédure, la Cour peut-elle prendre en considé-
ration la question que je viens d’examiner dans le cadre de l’instance qui

120
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. LAUTERPACHT) 442

oppose actuellement le demandeur et le défendeur et 4 laquelle aucun
autre Etat n’est partie? Certes, la situation aurait été quelque peu diffé-
rente si, invoquant l’obligation qui incombe à toutes les parties à la
convention sur le génocide de prévenir ce crime, le demandeur avait intro-
duit des instances contre une ou plusieurs parties à la convention, en
soutenant que celles-ci n’avaient pas rempli leurs obligations. Si la Cour
avait alors retenu cette interprétation de la portée de l’article premier, elle
aurait pu se prononcer par une déclaration inter partes dans le sens indi-
qué ci-dessus. Mais, quelle qu’en soit la raison, le demandeur n’a pas
choisi d’adopter cette voie et il faut en conséquence poser la question de
savoir si la Cour, que ce soit à la demande d’une partie ou d’office, peut
légitimement trouver la possibilité, dans le cadre de la présente affaire, de
prendre en considération cette façon de voir.

106. Bien entendu, une décision selon laquelle le paragraphe 6 de la
résolution 713 (1991) du Conseil de sécurité pourrait être en conflit avec
une norme de jus cogens intéresserait essentiellement les Etats tiers qui
pourraient vouloir fournir des armes à la Bosnie-Herzégovine, mais cela
ne veut pas dire qu’une décision en ce sens n’aurait pas sa place dans une
ordonnance qui s’appliquerait à la Bosnie-Herzégovine et à la Yougosla-
vie dans la présente instance. Il se pourrait fort bien qu’il soit dans l'intérêt
de la Bosnie-Herzégovine (et ce n’est pas à la Cour d’en juger) de pouvoir
dire que la Cour a décelé un motif de douter de la validité de la résolution
sur l’embargo, constatation qui, sans avoir par elle-même un effet direct,
nécessiterait que le Conseil de sécurité examine la question plus avant.

107. Ainsi, dans la mesure où cette quatrième mesure est liée à la levée
de lembargo sur les armes à l’égard de la Bosnie-Herzégovine, je serais
disposé à dire que le demandeur pourrait peut-être obtenir l'indication
d’une mesure conservatoire formulée comme suit: en ce qui concerne le
demandeur et le défendeur, l’idée que ’embargo continue d’être valable
dans ses effets à l'égard du demandeur suscite maintenant des doutes qui
nécessitent que le Conseil de sécurité réexamine la question.

J. La cinquième mesure sollicitée

108. La cinquième mesure est formulée comme suit:

«Toutes les parties contractantes à la convention sur le génocide
sont tenues par l’article premier de celle-ci de « prévenir » la commis-
sion d’actes de génocide contre le peuple et l'Etat de Bosnie-Herzé-
govine.»

109. Comme on le voit dans le texte même de la convention, la plupart
de ses dispositions sont consacrées à différents aspects de la prévention et
de la répression du génocide dans l’ordre juridique national, c’est-à-dire
aux cas de violation de la convention par des individus. C’est ainsi que
l'article III prévoit que le génocide et les actes qui s’y apparentent seront
«punis », ce qui à l'évidence vaut davantage pour des individus que pour
des Etats. L'article IV prescrit que «les personnes ayant commis le géno-

121
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. LAUTERPACHT) 443

cide … seront punies ». A l’article V, les parties contractantes s'engagent
«à prendre … les mesures législatives nécessaires pour assurer l’applica-
tion des dispositions » de la convention, ce qui montre encore une fois que
la convention envisage les contrevenants comme étant des individus.
Cette lecture est renforcée par les termes de l’article VI qui prévoient que
les personnes accusées de génocide seront traduites devant les tribunaux
compétents de l’Etat sur le territoire duquel l’acte a été commis ou devant
la cour criminelle internationale qui sera compétente. A son tour, le texte
de l’article VII dispose que, pour ce qui est de l’extradition, le génocide ne
sera pas considéré comme un crime politique. Tout cela, par conséquent,
donne fortement à penser que la convention ne fait rien de plus qu’établir,
pour les Etats contractants, des obligations qu'ils s'engagent à mettre en
œuvre par les mesures qu’ils prendront eux-mêmes dans le cadre de leur
ordre juridique interne.

110. Cependant, il faut rejeter une thèse aussi étroite. Les termes de
l'engagement pris par les parties contractantes à l’article premier de
«prévenir» et de «punir» le génocide en font un engagement absolu et
sans restriction. Cet engagement crée deux obligations distinctes : l’obli-
gation de «prévenir» et l’obligation de «punir». Donc, une violation de
ces obligations peut découler soit uniquement du fait que le crime n’a pas
été prévenu, soit uniquement du fait qu’il n’a pas été puni; il n’est pas
nécessaire qu’il y ait à la fois carence à prévenir et à punir. La confirma-
tion, dans cette même disposition, que le génocide «est un crime du droit
des gens » ne modifie pas la situation et ne restreint pas l’idée de génocide
comme s’appliquant exclusivement à la responsabilité pénale indivi-
duelle. L’objet de cette dernière disposition est de permettre aux parties,
dans le cadre de la législation interne qu’elles adoptent, d’être investies
d’une compétence universelle en ce qui concerne le crime de génocide,
c'est-à-dire même lorsque les actes visés ont été commis en dehors de leur
propre territoire par des individus qui ne sont pas leurs ressortissants.

111. La convention a ainsi pour effet d’imposer aux Etats, au plan
interétatique, l’obligation de prévenir et celle de punir le génocide. C’est le
sens parfaitement clair du libellé de l’article premier, confirmé dans une
certaine mesure à l’article VIII et de façon plus claire encore à l’article IX.
Ce dernier contient les dispositions de la convention relatives au règle-
ment de différends:

«Les différends entre les Parties contractantes relatifs à l’interpré-
tation, l’application ou l’exécution de la présente Convention, y
compris ceux relatifs à la responsabilité d’un Etat en matière de géno-
cide ou de l’un quelconque des autres actes énumérés à l’article III,
seront soumis à la Cour internationale de Justice, à la requête d’une
Partie au différend. » (Les italiques sont de moi.)

Ce sont les mots en italiques, « y compris ceux relatifs à la responsabilité
d’un Etat en matière de génocide», et tout particulièrement «en matière
de génocide», qui énoncent clairement que la convention envisage la
possibilité qu’un Etat puisse commettre un génocide et, par conséquent,

122
APPLICATION DE CONVENTION GENOCIDE (OP. IND. LAUTERPACHT) 444

que l’obligation « de prévenir » le génocide englobe aussi celle de prévenir
qu’un Etat commette ce crime. Si la convention se limitait à créer pour les
Etats une obligation de prévenir et de punir dans leur ordre juridique
interne un génocide commis par définition par des personnes ne possé-
dant pas le statut d'Etat, comment pourrait-il être possible que l'Etat lui-
même soit responsable d’un génocide alors que cette possibilité est à
l'évidence prévue à l’article IX?

112. L'interprétation ci-dessus, on le remarquera, se fonde exclusive-
ment sur le sens ordinaire des mots effectivement employés dans la
convention. JI n’y a ni doute ni ambiguïté dans ce texte et l’examen préa-
lable des travaux préparatoires ne fournit rien qui suggère qu'il faudrait
s’écarter de ce sens ordinaire.

113. Ainsi, il n’y a aucune difficulté à déclarer que toutes les parties à la
convention sur le génocide ont l’obligation de prévenir le génocide. I
suffit simplement de lire l’article premier de la convention et il ne serait
pas non plus déplacé que la Cour fasse une telle déclaration dans la
présente affaire, dans le cadre de mesures conservatoires qu’elle indique-
rait à l'adresse du défendeur. Ce qui est plus discutable, c’est de savoir si
cette obligation, au-delà du devoir qui incombe à chacune des parties de
prévenir le génocide à l’intérieur de son propre territoire, va jusqu’à leur
faire obligation de prévenir le génocide partout où il pourrait être commis.

114. Certes, concevoir l’obligation de prévenir le genocide comme une
obligation strictement territoriale n’aurait pas de sens parce que cela
voudrait dire qu’une partie, bien qu’étant dans l’obligation de prévenir le
génocide à l’intérieur de son propre territoire, ne serait pas obligée de
l'empêcher sur le territoire qu’elle-même envahit et occupe. Ce qui serait
absurde. De sorte qu’en tout état de cause l’obligation existe, pour un Etat
impliqué dans un conflit, de se préoccuper de prévenir le génocide en
dehors de son propre territoire.

115. Mais cette obligation de prévenir qui incombe à une partie pour ce
qui est de sa propre conduite, ou celle des personnes qui relèvent de son
autorité ou de son contrôle à l’extérieur de son territoire, veut-elle aussi
dire que chaque partie a l'obligation d’intervenir individuellement et acti-
vement pour prévenir le génocide en dehors de son territoire lorsque ce
génocide est commis par une autre partie ou sous son autorité ? Comme je
l’ai déjà dit, l'engagement contenu à l’article premier de la convention de
«prévenir » le génocide n’est pas limité par une référence à des personnes
ou à des lieux de sorte que, telle qu’elle se présente, on pourrait dire que la
convention exige que chaque partie prévienne positivement le génocide
en quelque lieu qu’il se produise. A ce stade, toutefois, il faut examiner la
pratique des Etats. Depuis la seconde guerre mondiale, il y a malheureu-
sement eu plusieurs cas de génocide. Comme M. B. Whitaker, rapporteur
spécial de la Sous-Commission de la lutte contres les mesures discrimina-
toires et de la protection des minorités, l’a écrit dans la Version revisée et
mise à jour de l'étude sur la question de la prévention et de la répression du
génocide (E/CN.4/Sub.2/1985/6, du 2 juillet 1985) demandée par le
Conseil économique et social, les exemples qui peuvent être cités sont

123
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. LAUTERPACHT) 445

«le massacre des Hutus par les Tutsis au Burundi en 1965 et en 1972,
le massacre au Paraguay des Indiens Aché avant 1974, le massacre
auquel les Khmers rouges se sont livrés au Kampuchea entre 1975
et 1978, et actuellement le massacre des Baha’is par les Iraniens »
(p. 12-13, par. 24).

La réaction limitée des parties à la convention sur le génocide face à ces
épisodes peut représenter une pratique donnant à penser que la passivité
est permise. A la différence de la position que j'ai prise sur d’autres
aspects discutables de cette affaire que les Parties n’ont pas plaidés, je ne
me sens pas en mesure, vu que la question n’a pas été pleinement traitée
par les deux Parties, d'exprimer un avis à ce sujet au stade actuel
— quelles que soient mes sympathies de principe pour l’idée d’une
responsabilité individuelle et collective des Etats en ce qui concerne la
prévention du génocide en quelque lieu qu’il puisse être commis. C’est
pourquoi je ne pense pas pouvoir accéder à la cinquième demande.

6. La sixième mesure sollicitée

116. La sixième mesure est ainsi formulée:

«Le Gouvernement de la Bosnie-Herzégovine doit avoir les
moyens de défendre le peuple et l’ Etat de Bosnie-Herzégovine contre
les actes de génocide, et la partition et le démembrement par le
moyen du génocide. »

117. En vérité, la première partie de cette mesure fait double emploi
avec la quatrième, que j’ai déjà examinée, mais la deuxième partie intro-
duit un élément supplémentaire, à savoir que le demandeur devrait avoir
les moyens de se défendre et de défendre son peuple contre «la partition
et le démembrement par le moyen du génocide».

118. J'ai déjà exprimé, à propos de la quatrième mesure, l’avis que le
demandeur doit avoir les moyens de prévenir la commission du génocide
contre lui-même, et il est donc inutile que je développe les conséquences
du génocide contre lesquelles il a le droit de se protéger. Le problème qui
se pose est essentiellement un problème de causalité. Est-ce que «la parti-
tion et le démembrement » de la Bosnie-Herzégovine sont en train d’être
réalisés « par le moyen du génocide »? Répondre non — et c’est ce qu’il
faut répondre — n’équivaut pas à nier qu’un génocide a eu lieu en Bos-
nie-Herzégovine et semble actuellement continuer. Plutôt, cela revient à
dire que l’objet du génocide est la population musulmane de la Bosnie
et non «le peuple et l’Etat de 1a Bosnie-Herzégovine » dans son ensemble.
En effet, cette dernière notion doit nécessairement comprendre tous les
éléments de la population de Bosnie-Herzégovine, dont la population
musulmane ne représente pas plus de quarante pour cent. Ainsi, bien
que le Gouvernement de la Bosnie-Herzégovine ait le droit d’avoir les
moyens de protéger du génocide sa population ou une partie de sa
population, ce droit ne va pas jusqu’au droit pour l'Etat d’être protégé

124
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. LAUTERPACHT) 446

contre un démembrement lorsqu'il est clair que la population de cet Etat
est divisée et qu’on ne peut pas dire qu’elle compose un «groupe natio-
nal» au sens où cette expression est employée à l’article premier de la
convention. La Cour est tout autant tenue de prendre acte judiciairement
de l’évolution politique actuelle en Bosnie-Herzégovine qu'elle doit le
faire pour les événements antérieurs qui affectent la population musul-
mane de cet Etat et qui clairement constituent un génocide. L'évolution
récente exclut toute idée que la division, par la voie d’un accord, du terri-
toire de la Bosnie-Herzégovine entre les Musulmans, les Serbes et les
Croates du pays puisse être considérée comme un génocide.

7. Les septième, huitième et neuvième mesures sollicitées

119. La teneur de ces mesures ressemble tellement à celle des sixième,
quatrième et cinquième mesures, respectivement, qu’il n’est pas néces-
saire d’y répondre séparément. Autant que possible, elles sont couvertes
par les mesures indiquées ci-après.

8. La dixième mesure sollicitée

120. La dixième mesure est que

«Les forces de maintien de la paix des Nations Unies en Bosnie-
Herzégovine (c’est-à-dire la FORPRONU) doivent faire tout ce qui
est en leur pouvoir pour assurer l’acheminement continu des fourni-
tures d'assistance humanitaire au peuple bosniaque par la ville
bosniaque de Tuzla.»

121. Comme il n’a été présenté à la Cour aucun élément établissant que
les forces de maintien de la paix de l'ONU en Bosnie fassent quoi que ce
soit d’autre que tout ce qui est en leur pouvoir pour remplir leurs obliga-
tions humanitaires, cette demande est sans fondement et il n’y a pas lieu de
l’examiner.

V. CONCLUSIONS

122. En exprimant mes conclusions sur la seconde demande en indica-
tion de mesures conservatoires présentée par le demandeur, je tiens
d’abord à répéter que je souscris au dispostif de l’ordonnance de la Cour.
Mais, comme je l’ai déjà dit, j'aurais préféré que la Cour traitât de façon
plus détaillée certains aspects de l’affaire et qu’elle allât au-delà d’une
réaffirmation des mesures indiquées dans son ordonnance du 8 avril 1993.
Je développerai donc, au paragraphe 123 ci-après, un certain nombre de
mesures conservatoires qui, à mon avis, rentrent dans le champ de la
convention sur le génocide et dans celui du dispositif de l’ordonnance de
la Cour et que j'aurais souhaité voir expressément incluses dans ce dispo-
sitif. Au paragraphe 124, j’exposerai certaines mesures additionnelles qui,

125
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. LAUTERPACHT) 447

bien que sortant du champ d’application de la convention sur le génocide,
relèvent à mon avis de l'étendue de la compétence de la Cour fondée sur le
forum prorogatum.

123. Dans l'exercice de la compétence qui lui est conférée par l’ar-
ticle IX de la convention sur le génocide:

A. La Cour aurait dû ordonner à la Yougoslavie (Serbie et Monténégro)
et à toutes autorités ou personnes, militaires ou civiles, se trouvant sous son
contrôle, son autorité ou son influence, de cesser immédiatement de com-
mettre tout acte équivalant au génocide en Bosnie-Herzégovine ou contri-
buant ou constituant un appui à ce génocide et de s’en abstenir à l'avenir.

Les actes de génocide, ou ceux qui sont assimilés au génocide, qui
auraient dû être couverts par l’ordonnance sont les actes énumérés à l’ar-
ticle II de la convention sur le génocide.

L’interdiction aurait dû s'étendre au moins aux actes suivants, sans que
cette énumération soit limitative :

i) le fait de fournir ou de permettre la fourniture d’armes, de munitions et
de matériels militaires, ainsi que d’une aide financière, commerciale
ou autre, sauf lorsque cette aide revêt un caractère strictement humani-
taire, à des forces, autorités ou individus s’étant livrés ou se livrant en
Bosnie-Herzégovine à des hostilités ou à des actions armées contre le
Gouvernement de la République de Bosnie-Herzégovine ou contre
toutes personnes, à l’intérieur des limites territoriales de cette Répu-
blique, telles qu’établies le 6 mars 1992, qui reconnaissent son autorité
ou invoquent sa protection, et

ii) la «purification ethnique » ou toute conduite y contribuant, comme le
fait d’attaquer des non-combattants et de les tuer en ouvrant le feu sur
eux, notamment au moyen de tireurs embusqués, ou de procéder au
bombardement et au blocus de zones occupées par des civils et toute
autre conduite ayant pour effet de terroriser les civils pour les amener à
abandonner leurs foyers.

B. La Cour aurait aussi dû déclarer qu'entre le demandeur et le dé-
fendeur le déséquilibre en matière de fourniture d’armes résultant de
Vembargo établi par la résolution 713 (1991) du Conseil de sécurité, et la
situation gravement désavantagée dans laquelle le demandeur a ainsi été
placé, a un lien de causalité suffisant avec la persistance du génocide en
Bosnie-Herzégovine pour s'interroger sur la compatibilité de cet embargo
avec le jus cogens et pour mettre ainsi en doute sa validité continue, de telle
sorte que la question doit-être examinée plus avant par le Conseil de sécu-
rité.

124. En outre, dans l’exercice de la compétence conférée à la Cour par
la demande en indication de mesures conservatoires présentée par le
demandeur et par l’acte de forum prorogatum constitué par la lettre que le
défendeur a adressée au Greffier le 1% avril 1993, la Cour aurait dû ordon-
ner aux deux Parties et aux personnes soumises à leur autorité ou à leur
contrôle:

126
i)
ii)

iii)

vi)

APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. LAUTERPACHT) 448

de respecter strictement tout accord ou tous accords de cessez-le-feu
auxquels elles seraient ou pourraient devenir parties;

de respecter les conventions de Genève de 1949 pour la protection des
victimes de la guerre ainsi que les protocoles additionnels à ces
conventions de 1977; |

de libérer immédiatement de toutes les prisons et camps de détention
tous les Musulmans, Serbes ou autres personnes qui y sont détenues
en raison de leur origine ethnique, et de mettre fin immédiatement
aux tortures et aux mauvais traitements infligés à ces personnes;

de permettre sans tarder le libre déplacement de tous ceux qui, en
raison du conflit et de l’insécurité en Bosnie-Herzégovine, souhaitent
volontairement quitter leurs foyers et s’établir ailleurs;

de s'abstenir de toute nouvelle destruction de mosquées, églises,
autres lieux de culte, écoles, bibliothèques, musées et autres établisse-
ments ou institutions ayant un lien avec l'identité ethnique ou reli-
gieuse de tout groupe en Bosnie-Herzégovine;

de mettre immédiatement fin, sur tout territoire se trouvant sous leur
contrôle, à tout acte de discrimination qui serait basé sur la nationa-
lité, la religion ou l’identité ethnique, y compris toute discrimination
ayant trait à la fourniture d’une aide humanitaire et, à cette fin, de
coopérer avec la FORPRONU, le HCR et les autres institutions,
qu’elles soient intergouvernementales ou non gouvernementales, et
de leur prêter toute aide et assistance en leur pouvoir dans le but
d’aménager et de protéger des zones de sécurité et autres localités
pouvant servir d’abris habitables pour les civils et d’y acheminer les
fournitures non militaires nécessaires.

(Signé) Elihu LAUTERPACHT.

127
